Exhibit 10.35

 

 

 

CREDIT AGREEMENT

dated as of

May 20, 2011

among

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.,

as Holdings,

FAIRCHILD SEMICONDUCTOR CORPORATION,

as the Borrower,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

as Joint Lead Arranger and Joint Bookrunner

HSBC BANK USA, NA,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

and

RBS CITIZENS, N.A.,

as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.,

HSBC BANK USA, NA

and

RBS CITIZENS, N.A.,

as Co-Syndication Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Types of Loans and Borrowings      33   

SECTION 1.03.

   Terms Generally      33   

SECTION 1.04.

   Accounting Terms; GAAP; Pro Forma Calculations      34    ARTICLE II    The
Credits   

SECTION 2.01.

   Commitments      35   

SECTION 2.02.

   Loans and Borrowings      35   

SECTION 2.03.

   Requests for Borrowings      36   

SECTION 2.04.

   Swingline Loans      37   

SECTION 2.05.

   Letters of Credit      38   

SECTION 2.06.

   Funding of Borrowings      44   

SECTION 2.07.

   Interest Elections      45   

SECTION 2.08.

   Termination and Reduction of Commitments      46   

SECTION 2.09.

   Repayment of Loans; Evidence of Debt      47   

SECTION 2.10.

   Prepayment of Loans      48   

SECTION 2.11.

   Fees      48   

SECTION 2.12.

   Interest      49   

SECTION 2.13.

   Alternate Rate of Interest      50   

SECTION 2.14.

   Increased Costs      51   

SECTION 2.15.

   Break Funding Payments      52   

SECTION 2.16.

   Taxes      53   

SECTION 2.17.

   Payments Generally; Pro Rata Treatment; Sharing of Setoffs      56   

SECTION 2.18.

   Mitigation Obligations; Replacement of Lenders      58   

SECTION 2.19.

   Defaulting Lenders      59   

SECTION 2.20.

   Incremental Commitments      61    ARTICLE III    Representations and
Warranties   

SECTION 3.01.

   Organization; Powers      64   

SECTION 3.02.

   Authorization; Enforceability      64   

SECTION 3.03.

   Governmental Approvals; Absence of Conflicts      65   

SECTION 3.04.

   Financial Condition; No Material Adverse Change      65   

SECTION 3.05.

   Properties      65   

 

i



--------------------------------------------------------------------------------

SECTION 3.06.

   Litigation and Environmental Matters      66   

SECTION 3.07.

   Compliance with Laws and Agreements      66   

SECTION 3.08.

   Investment Company Status      66   

SECTION 3.09.

   Taxes      66   

SECTION 3.10.

   ERISA; Labor Matters      67   

SECTION 3.11.

   Subsidiaries and Joint Ventures      67   

SECTION 3.12.

   Insurance      67   

SECTION 3.13.

   Solvency      67   

SECTION 3.14.

   Disclosure      68   

SECTION 3.15.

   Collateral Matters      68   

SECTION 3.16.

   Use of Proceeds; Federal Reserve Regulations      69   

SECTION 3.17.

   Anti-Terrorism Law      69   

SECTION 3.18.

   Senior Indebtedness      70    ARTICLE IV    Conditions   

SECTION 4.01.

   Effective Date      70   

SECTION 4.02.

   Each Credit Event      72    ARTICLE V    Affirmative Covenants   

SECTION 5.01.

   Financial Statements and Other Information      73   

SECTION 5.02.

   Notices of Material Events      75   

SECTION 5.03.

   Additional Subsidiaries      75   

SECTION 5.04.

   Information Regarding Guarantees and Collateral      75   

SECTION 5.05.

   Existence; Conduct of Business      76   

SECTION 5.06.

   Payment of Obligations      76   

SECTION 5.07.

   Maintenance of Properties      76   

SECTION 5.08.

   Insurance      76   

SECTION 5.09.

   Books and Records; Inspection and Audit Rights      76   

SECTION 5.10.

   Compliance with Laws      77   

SECTION 5.11.

   Use of Proceeds and Letters of Credit      77   

SECTION 5.12.

   Further Assurances      77   

SECTION 5.13.

   Certain Post-Closing Obligations      77    ARTICLE VI    Negative Covenants
  

SECTION 6.01.

   Indebtedness; Certain Equity Securities      77   

SECTION 6.02.

   Liens      80   

SECTION 6.03.

   Fundamental Changes; Business Activities      81   

SECTION 6.04.

   Investments, Loans, Advances, Guarantees and Acquisitions      82   

 

ii



--------------------------------------------------------------------------------

SECTION 6.05.

   Asset Sales      85   

SECTION 6.06.

   Sale/Leaseback Transactions      86   

SECTION 6.07.

   Hedging Agreements      87   

SECTION 6.08.

   Restricted Payments; Certain Payments of Indebtedness      87   

SECTION 6.09.

   Transactions with Affiliates      88   

SECTION 6.10.

   Restrictive Agreements      89   

SECTION 6.11.

   Interest Expense Coverage Ratio      89   

SECTION 6.12.

   Leverage Ratio      90   

SECTION 6.13.

   Fiscal Year      90    ARTICLE VII    Events of Default    ARTICLE VIII   
The Administrative Agent    ARTICLE IX    Miscellaneous   

SECTION 9.01.

   Notices      97   

SECTION 9.02.

   Waivers; Amendments      98   

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      100   

SECTION 9.04.

   Successors and Assigns      102   

SECTION 9.05.

   Survival      105   

SECTION 9.06.

   Counterparts; Integration; Effectiveness      106   

SECTION 9.07.

   Severability      106   

SECTION 9.08.

   Right of Setoff      106   

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      107   

SECTION 9.10.

   WAIVER OF JURY TRIAL      107   

SECTION 9.11.

   Headings      108   

SECTION 9.12.

   Confidentiality      108   

SECTION 9.13.

   Release of Liens and Guarantees      109   

SECTION 9.14.

   USA PATRIOT Act Notice      109   

SECTION 9.15.

   No Fiduciary Relationship      109   

SECTION 9.16.

   Non-Public Information      109   

SCHEDULES:

Schedule 1.01(a) — Foreign Pledges

Schedule 2.01 — Commitments

Schedule 3.11 — Subsidiaries and Joint Ventures

Schedule 3.12 — Insurance

 

iii



--------------------------------------------------------------------------------

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04(b) — Existing Investments

Schedule 6.04(o) — Specified Foreign Subsidiaries

Schedule 6.10 — Existing Restrictions

EXHIBITS:

Exhibit A — Form of Assignment and Assumption

Exhibit B — Form of Borrowing Request

Exhibit C — Form of Compliance Certificate

Exhibit D — Form of Global Intercompany Note

Exhibit E — Form of Guarantee and Collateral Agreement

Exhibit F — Form of Intercompany Subordination Agreement

Exhibit G — Form of Interest Election Request

Exhibit H — Form of Perfection Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of May 20, 2011 (this “Agreement”), among FAIRCHILD
SEMICONDUCTOR INTERNATIONAL, INC., a Delaware corporation (“Holdings”),
FAIRCHILD SEMICONDUCTOR CORPORATION, a Delaware corporation (the “Borrower”),
the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate determined by
reference to the Alternate Base Rate.

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Adjusted Net Income” means, for any period (including any period a portion of
which occurs prior to the Effective Date), Consolidated Net Income, plus

(a) without duplication, and to the extent deducted in computing Consolidated
Net Income for such period, all non-cash charges for such period (excluding any
such non-cash charge in respect of an item that was included in Consolidated Net
Income in a prior period and any amounts attributable to depreciation and
amortization for such period),

provided that any cash expenditure made with respect to any non-cash item added
back in computing Adjusted Net Income for any prior period pursuant to this
clause (a) (or that would have been added back had this Agreement been in effect
during such prior period) shall be subtracted in computing Adjusted Net Income
for the period in which such cash expenditure is made so long as such cash
expenditure does not otherwise reduce Consolidated Net Income at such time,
minus

(b) without duplication, and to the extent included in computing Consolidated
Net Income for such period, all non-cash items of income and non-cash gains for
such period.



--------------------------------------------------------------------------------

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified; provided, however, that for purposes of Section 6.09,
the term “Affiliate” also means any Person that is a director or an executive
officer of the Person specified, any Person that directly or indirectly
beneficially owns Equity Interests in the Person specified representing 5% or
more of the aggregate ordinary voting power or the aggregate equity value
represented by the issued and outstanding Equity Interests in the Person
specified and any Person that would be an Affiliate of any such beneficial owner
pursuant to this definition (but without giving effect to this proviso).

“Aggregate Commitment” means the sum of the Commitments of all the Revolving
Lenders.

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Revolving Lenders.

“Agreement” has the meaning assigned to such term in the preamble hereto.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1% and (c) the Adjusted LIBO Rate on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) for a deposit in dollars with a maturity of one month plus 1%. For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the rate per annum appearing on the Reuters “LIBOR01” screen displaying
British Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to such day for deposits in dollars with a maturity of one
month. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective
from and including the effective date of such change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Terrorism Law” has the meaning assigned to such term in Section 3.17(a).

 

2



--------------------------------------------------------------------------------

“Applicable Percentage” means, at any time, with respect to any Revolving
Lender, the percentage of the Aggregate Commitment represented by such Lender’s
Commitment at such time; provided that, in the case of Section 2.19, when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean the percentage
of the Aggregate Commitment (disregarding any Defaulting Lender’s Commitment)
represented by such Lender’s Commitment. If the Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, (a) with respect to any ABR Loan,
0.75% per annum, and (b) with respect to any Eurocurrency Loan, 1.75% per annum.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.

“Arrangers” means each of J.P. Morgan Securities LLC, HSBC Bank USA, NA, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and RBS Citizens, N.A., in its
capacity as a joint lead arranger and joint bookrunner for the credit facility
provided for herein.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“BermudaCo” means Fairchild Semiconductor (Bermuda) Ltd., a Bermuda company.

“Bermuda Asset Transfer” has the meaning set forth in Section 6.04(o).

“Bermuda Subsidiary Transfer” has the meaning set forth in Section 6.04(o).

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

“Borrower” has the meaning assigned to such term in the preamble hereto.

“Borrowing” means (a) Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect, or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 or 2.04, as applicable, which shall be, in the case
of any such written request, in the form of Exhibit B or any other form approved
by the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP; the amount of such obligations shall
be the capitalized amount thereof determined in accordance with GAAP, and the
final maturity of such obligations shall be the date of the last payment of such
or any other amounts due under such lease (or other arrangement) prior to the
first date on which such lease (or other arrangement) may be terminated by the
lessee without payment of a premium or a penalty. For purposes of Section 6.02,
a Capital Lease Obligation shall be deemed to be secured by a Lien on the
property being leased and such property shall be deemed to be owned by the
lessee.

“Change in Control” means (a) the failure by Holdings to own, beneficially and
of record, all the outstanding Equity Interests in the Borrower; (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Exchange Act and the rules of the
SEC thereunder) of Equity Interests in Holdings representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in Holdings; (c) persons who were (i) directors of Holdings on
the date hereof, (ii) nominated by the

 

4



--------------------------------------------------------------------------------

board of directors of Holdings or (iii) appointed by directors who were
directors of Holdings on the date hereof or were nominated as provided in clause
(ii) above, in each case other than any person whose initial nomination or
appointment occurred as a result of an actual or threatened solicitation of
proxies or consents for the election or removal of one or more directors on the
board of directors of Holdings (other than any such solicitation made by the
board of directors of Holdings), ceasing to occupy a majority of the seats
(excluding vacant seats) on the board of directors of Holdings; or (d) the
occurrence of any “change of control” (or similar event, however denominated)
with respect to Holdings, the Borrower or any Subsidiary under and as defined in
any indenture or other agreement or instrument evidencing, governing the rights
of the holders of or otherwise relating to any Material Indebtedness of
Holdings, the Borrower or any Subsidiary or any preferred Equity Interests in
Holdings.

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of any rule, regulation,
treaty or other law, (b) any change in any rule, regulation, treaty or other law
or in the administration, interpretation, implementation or application thereof
by any Governmental Authority or (c) the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
shall be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, promulgated or issued.

“CNTA Basket Amount” means, at any time, 15% of Consolidated Net Tangible Assets
(calculated based on the most recent consolidated balance sheet of Holdings
delivered to the Administrative Agent pursuant to Section 5.01 as of such time).

“CNTA Expenditures” means Investments made pursuant to Section 6.04(c), loans or
advances made pursuant to Section 6.04(d), Guarantees made pursuant to
Section 6.04(e) and Investments made pursuant to 6.04(n), in each case that are
based on usage of the CNTA Basket Amount.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” has the meaning assigned to such term in the Collateral Agreement.

“Collateral Agreement” means the Guarantee and Collateral Agreement among
Holdings, the Borrower, the Subsidiary Loan Parties and the Administrative
Agent, substantially in the form of Exhibit E, together with all supplements
thereto.

 

5



--------------------------------------------------------------------------------

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent shall have received from Holdings, the Borrower,
each Domestic Subsidiary in existence on the Effective Date and each
subsequently acquired or formed Domestic Subsidiary that is a Material
Subsidiary either (i) a counterpart of the Collateral Agreement duly executed
and delivered on behalf of such Person or (ii) in the case of any Person that
becomes a Domestic Subsidiary that is a Material Subsidiary (including as a
result of the acquisition of formation thereof) after the Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, together with documents and
opinions of the type referred to in paragraphs (b) and (c) of Section 4.01 with
respect to such Domestic Subsidiary;

(b) all Equity Interests in the Borrower or any Subsidiary directly owned by or
on behalf of any Loan Party shall have been pledged pursuant to the Collateral
Agreement or, in the case of Equity Interests in (i) any Foreign Subsidiary set
forth on Schedule 1.01(a) or (ii) any Foreign Subsidiary that becomes a Material
Subsidiary (including as a result of the acquisition of formation thereof) after
the Effective Date, where the Administrative Agent so reasonably requests in
connection with the pledge of such Equity Interests, a Foreign Pledge Agreement
(provided that the Loan Parties shall not be required to pledge more than 65% of
the outstanding voting Equity Interests of any Foreign Subsidiary to the extent
that the pledge of any greater percentage would result in adverse tax
consequences to Holdings or the Borrower), and the Administrative Agent shall,
to the extent required by the Collateral Agreement, have received certificates
or other instruments representing all such Equity Interests, together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

(c) all Indebtedness of Holdings, the Borrower and each Subsidiary that, in each
case, is owing to any Loan Party shall be evidenced by the Global Intercompany
Note and shall have been pledged pursuant to the Collateral Agreement, and the
Administrative Agent shall have received the Global Intercompany Note, together
with an undated instrument of transfer with respect thereto endorsed in blank;
and

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by applicable law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create the Liens
intended to be created by the Security Documents in effect at such time and
perfect such Liens to the extent required by, and with the priority required by,
the Security Documents in effect at such time, shall have been filed, registered
or recorded or delivered to the Administrative Agent for filing, registration or
recording.

 

6



--------------------------------------------------------------------------------

The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of legal opinions or other
deliverables with respect to, particular assets of the Loan Parties if, and for
so long as, the Administrative Agent, in consultation with Holdings and the
Borrower, determines that the cost of creating or perfecting such pledges or
security interests in such assets, or obtaining such legal opinions or other
deliverables in respect of such assets shall be excessive in view of the
benefits to be obtained by the Lenders therefrom. The Administrative Agent may
grant extensions of time for the creation and perfection of security interests
in or the obtaining of legal opinions or other deliverables with respect to
particular assets (including extensions beyond the Effective Date or in
connection with assets acquired, or Subsidiaries formed or acquired, after the
Effective Date) where it determines that such action cannot be accomplished
without undue effort or expense by the time or times at which it would otherwise
be required to be accomplished by this Agreement or the Security Documents.

“Commitment” means, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate permitted amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender pursuant to Section 9.04 or (c) increased pursuant to
Incremental Commitments of such Lender under Section 2.20. The initial amount of
each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or Incremental Facility Agreement pursuant to which such Lender shall
have assumed its Commitment, as applicable. The initial aggregate amount of the
Lenders’ Commitments is $400,000,000.

“Compliance Certificate” means a Compliance Certificate in the form of Exhibit C
or any other form approved by the Administrative Agent.

“Consolidated Cash Interest Expense” means, for any period, the excess of
(a) the interest expense (including imputed interest expense in respect of
Capital Lease Obligations) of Holdings and its consolidated subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP and any
cash payments made during such period in respect of obligations referred to in
clause (b) below that were amortized or accrued in a previous period, minus
(b) to the extent included in such consolidated interest expense for such
period, noncash amounts attributable to amortization of debt discounts, upfront
fees and other financing costs (including legal and accounting costs) or accrued
interest payable in kind for such period.

“Consolidated Current Liabilities” means, as of any date, all amounts which, in
conformity with GAAP, would be classified as current liabilities on a
consolidated balance sheet of Holdings and its consolidated subsidiaries as at
such date (excluding (i) liabilities that by their terms are extendable or
renewable at the option of the obligor to a date more than 12 months after the
date of determination and (ii) current maturities of long-term debt).

 

7



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, for any period (including any period a portion of
which occurs prior to the Effective Date), Consolidated Net Income for such
period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

(i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations), determined on a consolidated
basis in accordance with GAAP,

(ii) consolidated income tax expense for such period,

(iii) all amounts attributable to depreciation and amortization for such period
(excluding amortization expenses attributable to a prepaid cash expense that was
paid in a prior period),

(iv) any extraordinary charges for such period,

(v) any noncash charges for such period (including noncash charges related to
equity compensation (it being agreed that payments of taxes on behalf of
employees do not constitute noncash charges) and impairment charges and
excluding any additions to bad debt reserves or bad debt expense),

(vi) any losses attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement,

(vii) the cumulative effect of a change in accounting principles; and

(viii) restructuring charges (including severance charges incurred in connection
with restructurings) for such period and nonrecurring charges for such period
consistent with the nonrecurring charges added back in computing adjusted net
income in the public disclosures by Holdings (provided that the charges added
back pursuant to this clause (a)(viii) in computing Consolidated EBITDA shall
not exceed $30,000,000 in any four consecutive fiscal quarter period), and

(ix) financing fees, financial and other advisory fees, accounting fees, legal
fees (and similar advisory and consulting fees), and related costs and expenses
incurred in connection with issuances of Indebtedness, Equity Interests,
Material Acquisitions and Material Dispositions (whether or not consummated),

provided that any cash expenditure made with respect to any noncash items added
back in computing Consolidated EBITDA for any prior period pursuant to clause
(a)(v) above (or that would have been added back had this Agreement been in
effect during such prior period) shall be subtracted in computing Consolidated
EBITDA for the period in which such cash expenditure is made; and minus

 

8



--------------------------------------------------------------------------------

(b) without duplication and to the extent included in determining such
Consolidated Net Income,

(i) any extraordinary gains for such period, all determined on a consolidated
basis in accordance with GAAP,

(ii) any gains attributable to the early extinguishment of Indebtedness or
obligations under any Hedging Agreement and

(iii) the cumulative effect of a change in accounting principles;

provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale of assets by Holdings or any of its consolidated
subsidiaries, other than dispositions of inventory and other dispositions in the
ordinary course of business.

“Consolidated Intangibles” means, as of any date, all assets of Holdings and its
consolidated subsidiaries, determined on a consolidated basis, that would, in
conformity with GAAP, be classified as intangible assets on a consolidated
balance sheet of Holdings and its consolidated subsidiaries as at such date,
including unamortized debt discount and expense, unamortized organization and
reorganization expense, costs in excess of the fair market value of acquired
companies, patents, trade or service marks, franchises, trade names, goodwill
and the amount of all write-ups in the book value of assets resulting from any
revaluation thereof (other than revaluations arising out of foreign currency
valuations in conformity with GAAP).

“Consolidated Net Income” means, for any period, the net income or loss of
Holdings and its consolidated subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than Holdings) that is not a
consolidated subsidiary of Holdings except to the extent of the amount of cash
dividends or similar cash distributions actually paid by such Person to Holdings
or, subject to clauses (b) and (c) below, to any other consolidated subsidiary
of Holdings during such period, (b) the income of, and any amounts referred to
in clause (a) above paid to, any consolidated subsidiary of Holdings (other than
any Loan Party) to the extent that, on the date of determination, the
declaration or payment of cash dividends or similar cash distributions by such
subsidiary is not permitted without any prior approval of any Governmental
Authority that has not been obtained or is not permitted by the operation of the
terms of the organizational documents of such subsidiary, any agreement or other
instrument binding upon Holdings, the Borrower or any Subsidiary or any law
applicable to Holdings, the Borrower or any Subsidiary, unless such restrictions
with respect to the payment of cash dividends and other similar cash
distributions has been legally and effectively waived, and (c) the income or
loss of, and any amounts referred to in clause (a) above paid to, any
consolidated subsidiary of Holdings that is not wholly-owned directly or
indirectly by Holdings to the extent such income or loss or such amounts are
attributable to the noncontrolling interest in such consolidated subsidiary.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, as of any date, the amount equal to
(a) the amount that would, in conformity with GAAP, be included as assets on the
consolidated balance sheet of Holdings and its consolidated subsidiaries as at
such date minus (b) the sum of (i) Consolidated Intangibles of Holdings and its
consolidated subsidiaries at such date and (ii) the Consolidated Current
Liabilities of Holdings and its consolidated subsidiaries at such date.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

“Co-Syndication Agents” means each of Bank of America, N.A., HSBC Bank USA, NA
and RBS Citizens, N.A., in its capacity as a co-syndication agent for the credit
facility provided for herein.

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

“Cumulative Adjusted Net Income” means, at any time, the sum of the Adjusted Net
Income (whether positive or negative) for each fiscal year of Holdings completed
after the Effective Date and prior to such time and for which financial
statements have been delivered to the Administrative Agent pursuant to
Section 5.01.

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will

 

10



--------------------------------------------------------------------------------

comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swingline Loans under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s receipt of such certification in form and substance satisfactory to it
and the Administrative Agent, or (d) has become the subject of a Bankruptcy
Event.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

(a) matures or is mandatorily redeemable (other than solely for Equity Interests
in such Person that do not constitute Disqualified Equity Interests and cash in
lieu of fractional shares of such Equity Interests), whether pursuant to a
sinking fund obligation or otherwise;

(b) is convertible or exchangeable, either mandatorily or at the option of the
holder thereof, for Indebtedness or Equity Interests (other than solely for
Equity Interests in such Person that do not constitute Disqualified Equity
Interests and cash in lieu of fractional shares of such Equity Interests); or

(c) is redeemable (other than solely for Equity Interests in such Person that do
not constitute Disqualified Equity Interests and cash in lieu of fractional
shares of such Equity Interests) or is required to be repurchased by Holdings,
the Borrower or any Subsidiary, in whole or in part, at the option of the holder
thereof;

in each case, on or prior to the date 91 days after the Maturity Date; provided,
however, that an Equity Interest in any Person that would not constitute a
Disqualified Equity Interest but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Equity Interest upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute a Disqualified Equity Interest if any
such requirement becomes operative only after repayment in full of all the Loans
and all other Loan Documents Obligations that are accrued and payable, the
cancellation or expiration of all Letters of Credit and the termination or
expiration of the Commitments.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia that is not a Foreign Subsidiary.

“EBITDA” means, with respect to any Subsidiary for any period, the portion of
Consolidated EBITDA attributable to such Subsidiary and its consolidated
subsidiaries during such period.

 

11



--------------------------------------------------------------------------------

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Holdings, the Borrower, any Subsidiary or any other Affiliate of
Holdings.

“Engagement Letter” means the Engagement and Commitment Letter dated April 15,
2011, among the Borrower, JPMorgan Chase Bank, N.A., J.P. Morgan Securities LLC,
Bank of America, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, HSBC
Bank USA, NA and RBS Citizens, N.A.

“Environmental Laws” means all rules, regulations, codes, ordinances, judgments,
orders, decrees and other laws, and all injunctions or binding agreements,
issued, promulgated or entered into by or with any Governmental Authority and
relating in any way to the environment, to preservation or reclamation of
natural resources, to the management, Release or threatened Release of, or
exposure to, any Hazardous Material or to related health or safety matters.

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings and the Borrower, is treated as a single employer
under Section 414(b) or 414(c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a

 

12



--------------------------------------------------------------------------------

determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the
incurrence by Holdings or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan, (f) the receipt
by Holdings or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan, (g) the incurrence by Holdings or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, or (h) the receipt by Holdings
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from Holdings or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA or in endangered or critical status, within the meaning of Section 305
of ERISA.

“Eurocurrency”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Excluded Taxes” means, with respect to any payment to be made by any Loan Party
under any Loan Document, any of the following Taxes imposed on or with respect
to a Recipient: (a) income, franchise or other similar Taxes imposed on (or
measured by) net income by the United States of America or by the jurisdiction
under the laws of which such Recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits Taxes imposed by the United States of
America or any similar Taxes imposed by any other jurisdiction referred to in
the preceding clause (a) and (c) in the case of a Non-U.S. Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.18(b)), any U.S.
Federal withholding Taxes resulting from any law in effect (including FATCA) on
the date such Non-U.S. Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Non-U.S. Lender’s failure to
comply with Section 2.16(f), except to the extent that such Non-U.S. Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from a Loan Party with
respect to such withholding Taxes pursuant to Section 2.16(a).

“Executive Order” has the meaning set forth in Section 3.17.

“Existing Credit Agreement” means the Credit Agreement, dated as of June 26,
2006, as amended prior to the date hereof, among Holdings, the Borrower, the
lenders party thereto, Deutsche Bank Trust Company Americas, as administrative
agent, and the other agents party thereto.

 

13



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letters” means each of the Fee Letters (as defined in the Engagement
Letter) dated April 15, 2011.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Secured Obligations
governed by the law of the jurisdiction of organization of such Foreign
Subsidiary and in form and substance reasonably satisfactory to the
Administrative Agent.

“Foreign Subsidiary” means (i) a Subsidiary treated as a corporation for U.S.
federal income tax purposes that is incorporated or organized outside of the
United States, (ii) a Subsidiary all of whose assets consist only of one or more
Subsidiaries described in clause (i) of this definition (other than cash and de
minimis assets incidental to the organization and existence of such Subsidiary),
(iii) a Subsidiary treated as a disregarded entity for U.S. federal income tax
purposes all of whose assets consist only of more than 65% of the voting stock
of one or more Subsidiaries described in clause (i) of this definition (other
than cash and de minimis assets incidental to the organization and existence of
such Subsidiary) or (iv) a Subsidiary of any of the foregoing.

“GAAP” means generally accepted accounting principles in the United States of
America, applied in accordance with the consistency requirements thereof.

“Global Intercompany Note” means a promissory note substantially in the form of
Exhibit D evidencing Indebtedness of Holdings, the Borrower and each Subsidiary
that, in each case, is owing to any Loan Party from time to time.

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

14



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of Indebtedness or other obligation guaranteed
thereby (or, in the case of (i) any Guarantee the terms of which limit the
monetary exposure of the guarantor or (ii) any Guarantee of an obligation that
does not have a principal amount, the maximum monetary exposure as of such date
of the guarantor under such Guarantee (as determined, in the case of clause (i),
pursuant to such terms or, in the case of clause (ii), reasonably and in good
faith by the chief financial officer of the Borrower)).

“Hazardous Materials” means all substances or wastes defined or regulated under
any Environmental Law as explosive, radioactive, hazardous or toxic, including
petroleum or petroleum distillates, fractions or by-products, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas and
infectious or medical wastes.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, prices
of equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of Holdings, the Borrower or the Subsidiaries shall be a Hedging
Agreement.

“Holdings” has the meaning assigned to such term in the preamble hereto.

 

15



--------------------------------------------------------------------------------

“Incremental Commitments” means, with respect to any Lender, the commitment, if
any, of such Lender, established pursuant to an Incremental Facility Agreement
and Section 2.20, to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure under such Incremental Facility Agreement.

“Incremental Facility Agreement” means an Incremental Facility Agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Borrower, the Administrative Agent and one or more Incremental Revolving
Lenders, establishing Incremental Commitments and effecting such other
amendments hereto and to the other Loan Documents as are contemplated by
Section 2.20.

“Incremental Revolving Lender” means a Lender with an Incremental Commitment.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person (excluding trade accounts payable incurred in
the ordinary course of business), (d) all obligations of such Person in respect
of the deferred purchase price of property or services (including payments in
respect of non-competition agreements or other arrangements representing
acquisition consideration, in each case entered into in connection with an
acquisition, but excluding (i) accounts payable incurred in the ordinary course
of business, (ii) deferred compensation payable to directors, officers or
employees of Holdings, the Borrower or any Subsidiary and (iii) any purchase
price adjustment, earnout or deferred payment of a similar nature incurred in
connection with an acquisition, except to the extent that the amount payable
pursuant to such purchase price adjustment, earnout or deferred payment
obligation is, or becomes, reasonably determinable), (e) all Capital Lease
Obligations of such Person, (f) the maximum aggregate amount of all letters of
credit and letters of guaranty in respect of which such Person is an account
party, (g) all obligations, contingent or otherwise, of such Person in respect
of bankers’ acceptances, (h) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on property owned or acquired by such Person, whether
or not the Indebtedness secured thereby has been assumed by such Person, and
(i) all Guarantees by such Person of Indebtedness of others. The Indebtedness of
any Person shall include the Indebtedness of any other Person (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document and
(b) Other Taxes.

 

16



--------------------------------------------------------------------------------

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement in the form of Exhibit F or any other form approved by the
Administrative Agent in its reasonable discretion.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07, which shall be, in the
case of any such written request, in the form of Exhibit G or any other form
approved by the Administrative Agent.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December,
(b) with respect to any Eurocurrency Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurocurrency Borrowing with an Interest Period of more than three months’
duration, such day or days prior to the last day of such Interest Period as
shall occur at intervals of three months’ duration after the first day of such
Interest Period, and (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender participating therein, nine or
twelve months thereafter), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Investment” means, with respect to a specified Person, (i) any Equity
Interests, evidences of Indebtedness or other securities (including any option,
warrant or other right to acquire any of the foregoing) of, or any capital
contribution or loans or advances (other than advances made in the ordinary
course of business that would be recorded as accounts receivable on the balance
sheet of the specified Person prepared in accordance with GAAP) to, Guarantees
of any Indebtedness or other obligations of, or any other investment in, any
other Person that are held or made by the specified Person and (ii) the purchase
or acquisition (in one transaction or a series of related transactions) of all
or substantially all the property and assets or business of another Person or
assets constituting a business unit, line of business, division or product line
of such Person. The

 

17



--------------------------------------------------------------------------------

amount, as of any date of determination, of (a) any Investment in the form of a
loan or an advance shall be the principal amount thereof outstanding on such
date, without any adjustment for write-downs or write-offs (including as a
result of forgiveness of any portion thereof) with respect to such loan or
advance after the date thereof, (b) any Investment in the form of a Guarantee
shall be determined in accordance with the definition of the term “Guarantee”,
(c) any Investment in the form of a transfer of Equity Interests or other
non-cash property by the investor to the investee, including any such transfer
in the form of a capital contribution, shall be the fair value (as determined
reasonably and in good faith by the chief financial officer of Holdings and the
Borrower) of such Equity Interests or other property as of the time of the
transfer, without any adjustment for increases or decreases in value of, or
write-ups, write-downs or write-offs with respect to, such Investment after the
date of such transfer, (d) any Investment (other than any Investment referred to
in clause (a), (b) or (c) above) by the specified Person in the form of a
purchase or other acquisition for value of any Equity Interests, evidences of
Indebtedness, other securities or assets of any other Person shall be the
original cost of such Investment (including any Indebtedness assumed in
connection therewith), plus the cost of all additions, as of such date, thereto,
and minus the amount, as of such date, of any portion of such Investment repaid
to the investor in cash as a repayment of principal or a return of capital, as
the case may be, but without any other adjustment for increases or decreases in
value of, or write-ups, write-downs or write-offs with respect to, such
Investment after the date of such Investment, and (e) any Investment (other than
any Investment referred to in clause (a), (b), (c) or (d) above) by the
specified Person in any other Person resulting from the issuance by such other
Person of its Equity Interests to the specified Person shall be the fair value
(as determined reasonably and in good faith by the chief financial officer of
Holdings and the Borrower) of such Equity Interests at the time of the issuance
thereof. For purposes of Section 6.04, if an Investment involves the acquisition
of more than one Person, the amount of such Investment shall be allocated among
the acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Financial Officer.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) JPMorgan Chase Bank, N.A. and (b) each Revolving Lender
that shall have become an Issuing Bank hereunder as provided in Section 2.05(j)
(other than any Person that shall have ceased to be an Issuing Bank as provided
in Section 2.05(k)), each in its capacity as an issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate (it being agreed that such Issuing Bank
shall, or shall cause such Affiliate to, comply with the requirements of
Section 2.05 with respect to such Letters of Credit).

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

18



--------------------------------------------------------------------------------

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
Incremental Facility Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement,
other than any such letter of credit that shall have ceased to be a “Letter of
Credit” outstanding hereunder pursuant to Section 9.05.

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of Holdings most recently ended on or prior to such date.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any Interest
Period, the rate appearing on the Reuters “LIBOR01” screen displaying British
Bankers’ Association Interest Settlement Rates (or on any successor or
substitute screen provided by Reuters, or any successor to or substitute for
such service, providing rate quotations comparable to those currently provided
on such screen, as determined by the Administrative Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
dollar deposits with a maturity comparable to such Interest Period. In the event
that such rate is not available at such time for any reason, then the “LIBO
Rate” with respect to such Eurocurrency Borrowing for such Interest Period shall
be the rate at which dollar deposits of $5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance on, in or
of such asset, including any agreement to provide any of the foregoing and any
arrangement entered into for the purpose of making particular assets available
to satisfy any Indebtedness or other obligation, (b) the interest of a vendor or
a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

 

19



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Collateral Agreement, the other
Security Documents, the Incremental Facility Agreements, the Intercompany
Subordination Agreement and, except for purposes of Section 9.02, any promissory
notes delivered pursuant to Section 2.09(c).

“Loan Documents Obligations” has the meaning set forth in the Collateral
Agreement.

“Loan Parties” means Holdings, the Borrower and each Subsidiary Loan Party.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Material Acquisition” means (a) any acquisition, or a series of related
acquisitions, of (i) Equity Interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary or (ii) assets comprising all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person or (b) any Investment in Equity Interests, or series of related
Investments (other than any Investment or series of Investments by Holdings, the
Borrower or any Subsidiary in Holdings, the Borrower or any Subsidiary) in
Equity Interests, including joint venture investments; provided that, in the
case of each of clauses (a) and (b), the aggregate consideration therefor
(including Indebtedness assumed in connection therewith, all obligations in
respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $25,000,000.

“Material Adverse Effect” means an event or condition that has resulted, or
could reasonably be expected to result, in a material adverse effect on (a) the
business, assets, liabilities, operations, or condition (financial or otherwise)
of Holdings, the Borrower and the Subsidiaries, taken as a whole, (b) the
ability of any Loan Party to perform any of its material obligations under any
Loan Document or (c) the rights of or benefits available to the Lenders under
any Loan Document.

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, of (a) all or
substantially all the issued and outstanding Equity Interests in any Person that
are owned by Holdings, the Borrower or any Subsidiary, (b) assets comprising all
or substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of) any
Person, (c) any Investment or (d) any other sale of assets outside the ordinary
course of business and permitted by this Agreement; provided that, in the case
of each of clauses (a), (b), (c) and (d), the aggregate consideration therefor
(including Indebtedness assumed by the transferee in connection therewith, all
obligations in respect of deferred purchase price (including obligations under
any purchase price adjustment but excluding earnout or similar payments) and all
other consideration payable in connection therewith (including payment
obligations in respect of noncompetition agreements or other arrangements
representing acquisition consideration)) exceeds $25,000,000.

 

20



--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans, Letters of
Credit and Guarantees under the Loan Documents), or obligations in respect of
one or more Hedging Agreements, of any one or more of Holdings, the Borrower and
the Subsidiaries in an aggregate principal amount of $25,000,000 or more. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of Holdings, the Borrower or any Subsidiary in respect of any
Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Holdings, the Borrower or such Subsidiary
would be required to pay if such Hedging Agreement were terminated at such time.

“Material Subsidiary” means each Subsidiary (x)(a) the consolidated total assets
of which exceed 10% of the combined total assets of Holdings and its
subsidiaries, (b) the consolidated EBITDA of which exceeds 10% of the combined
EBITDA of Holdings and its subsidiaries or (c) the consolidated total revenues
of which exceed 10% of the combined total revenues of Holdings and its
subsidiaries, in each case as of the end of or for the most recent fiscal year
of Holdings for which financial statements have been delivered pursuant to
Section 5.01(a) (or, prior to the first delivery of any such financial
statements, as of the end of or for the period of four consecutive fiscal
quarters of Holdings most recently ended prior to the date of this Agreement)
or, in the case of a newly formed or acquired Subsidiary, as of the end of or
for the most recent period of four consecutive fiscal quarters of Holdings for
which financial statements have been delivered pursuant to Section 5.01(a) or
5.01(b) (or, prior to the first delivery of any such financial statements, as of
the end of or for the period of four consecutive fiscal quarters of Holdings
most recently ended prior to the date of this Agreement), calculated on a pro
forma basis in accordance with Section 1.04(b), or (y) which owns or licenses
rights to intellectual property, including patents, that are material to the
business or operations of Holdings and the Subsidiaries, taken as a whole;
provided that if at the end of or for any such fiscal year the combined
consolidated total assets, combined consolidated EBITDA or combined consolidated
revenues of all Subsidiaries that under clauses (x) and (y) above would not
constitute Material Subsidiaries shall have exceeded 10% of the combined total
assets of Holdings and its subsidiaries, 10% of the combined EBITDA of Holdings
and its subsidiaries or 10% of the combined total revenues of Holdings and its
subsidiaries, then one or more of such excluded Subsidiaries shall for all
purposes of this Agreement be deemed to be Material Subsidiaries in descending
order based on the amounts of their consolidated total assets, consolidated
EBITDA or consolidated revenues, as the case may be, until such excess shall
have been eliminated.

“Maturity Date” means the fifth anniversary of the Effective Date.

“MNPI” means material information concerning Holdings, the Borrower and the
Subsidiaries and their securities that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Exchange Act.

 

21



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, (a) the cash (which term, for
purposes of this definition, shall include cash equivalents) proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) received in respect of such event,
including any cash received in respect of any noncash proceeds, but only as and
when received, net of (b) the sum, without duplication, of (i) all reasonable
fees and out-of-pocket expenses paid in connection with such event by Holdings,
the Borrower and the Subsidiaries to Persons that are not Affiliates of
Holdings, the Borrower or any Subsidiary, (ii) in the case of a sale, transfer,
lease or other disposition (including pursuant to a Sale/Leaseback Transaction
or a casualty or a condemnation or similar proceeding) of an asset, the amount
of all payments required to be made by Holdings, the Borrower and the
Subsidiaries as a result of such event to repay Indebtedness (other than Loans)
secured by such asset and (iii) the amount of all taxes paid (or reasonably
estimated to be payable) by Holdings, the Borrower and the Subsidiaries, and the
amount of any reserves established by Holdings, the Borrower and the
Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earnout
obligations) reasonably estimated to be payable and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by the chief financial officer of Holdings). For purposes of this
definition, in the event any contingent liability reserve established with
respect to any event as described in clause (b)(iii) above shall be reduced, the
amount of such reduction shall, except to the extent such reduction is made as a
result of a payment having been made in respect of the contingent liabilities
with respect to which such reserve has been established, be deemed to be
receipt, on the date of such reduction, of cash proceeds in respect of such
event.

“Non-Defaulting Lender” means, at any time, any Lender that is not a Defaulting
Lender at such time.

“Non-U.S. Lender” means a Lender that is not a U.S. Person.

“OFAC” has the meaning set forth in Section 3.17.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or sold or assigned an interest in any Loan Document).

 

22



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary, intangible,
recording, filing or similar excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.18(b)).

“Parent” means, with respect to any Lender, any Person of which such Lender is a
direct or indirect subsidiary.

“Participants” has the meaning set forth in Section 9.04(c)(i).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

“Perfection Certificate” means a certificate in the form of Exhibit H or any
other form approved by the Administrative Agent.

“Permitted Acquisition” means the purchase or other acquisition by the Borrower
or any Subsidiary of Equity Interests in, or all or substantially all the assets
of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of), any Person; provided that:

(a) in the case of any purchase or other acquisition of Equity Interests in a
Person, upon the consummation of such acquisition, such Person and each of its
subsidiaries (collectively, the “Acquired Person”) (i) will be a wholly-owned
Domestic Subsidiary (including as a result of a merger or consolidation between
any Subsidiary and such Person) that shall become a Subsidiary Loan Party or
(ii) if such Acquired Person shall not become a Subsidiary Loan Party, such
Acquired Person shall become a direct, wholly-owned subsidiary of a Loan Party
and the Equity Interests of such subsidiary shall be pledged as Collateral
(subject to the limitations on pledges of Equity Interests in first-tier Foreign
Subsidiaries set forth in the Collateral and Guarantee Requirement);

(b) in the case of any purchase or other acquisition of other assets, (i) such
assets will be owned by the Borrower or a Subsidiary Loan Party or (ii) if such
assets will not be owned by the Borrower or a Subsidiary Loan Party, such assets
shall be owned by a direct, wholly-owned subsidiary of a Loan Party and the
Equity Interests of such subsidiary shall be pledged as Collateral (subject to
the limitations on pledges of Equity Interests in first-tier Foreign
Subsidiaries set forth in the Collateral and Guarantee Requirement);

 

23



--------------------------------------------------------------------------------

(c) such purchase or acquisition was not preceded by, or consummated pursuant
to, an unsolicited tender offer or proxy contest initiated by or on behalf of
the Borrower or any Subsidiary,

(d) all transactions related thereto are consummated in accordance with
applicable law,

(e) the business of the Acquired Person, or such assets, as the case may be,
constitute a business of the type conducted by the Borrower and the Subsidiaries
on the date hereof, reasonable extensions thereof and businesses reasonably
related thereto,

(f) with respect to each such purchase or other acquisition, all actions
required to be taken with respect to each newly created or acquired Subsidiary
or assets in order to satisfy the requirements set forth in the definition of
the term “Collateral and Guarantee Requirement” shall have been taken (or
arrangements for the taking of such actions satisfactory to the Administrative
Agent shall have been made), and

(g) at the time of and immediately after giving effect to any such purchase or
other acquisition,

(i) no Default shall have occurred and be continuing,

(ii) Holdings shall be in compliance with the covenants set forth in Sections
6.11 and 6.12 on a pro forma basis in accordance with Section 1.04(b), and

(iii) the Borrower shall have delivered to the Administrative Agent a
certificate of a Financial Officer of the Borrower, in form and substance
reasonably satisfactory to the Administrative Agent, certifying that all the
requirements set forth in this definition have been satisfied with respect to
such purchase or other acquisition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in
clause (g)(ii) above.

For purposes of the foregoing, if in connection with any purchase or
acquisition, (x) in the case of a purchase or acquisition of Equity Interests of
a Person pursuant to clause (a) above, either the combined total assets or
combined total EBITDA of all Foreign Subsidiaries included in such Acquired
Person exceed 20% of the combined total assets or combined total EBITDA,
respectively, of such Acquired Person, in each case measured as of the last day
of and for the period of four consecutive fiscal quarters ending on the last day
of the fiscal quarter of the Acquired Person most recently ended prior to the
consummation of such purchase or acquisition for which financial statements of
such Acquired Person are available, or (y) in the case of a purchase or
acquisition of assets pursuant to clause (b) above, more than 20% of such assets
are located outside of the United States of America or would not be owned by the
Borrower or a Subsidiary Loan Party, then, regardless of whether such
transaction is consummated by a Loan Party or such acquired Person becomes a
Loan Party, such transaction shall be deemed to be consummated in reliance on
clause (a)(ii) or clause (b)(ii), as applicable, and shall constitute a
“Permitted Acquisition” only if the requirements of such clause are satisfied.

 

24



--------------------------------------------------------------------------------

“Permitted Encumbrances” means:

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.06;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.06;

(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws;

(d) pledges and deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business, and
other minor title imperfections with respect to real property that are
acceptable to the Administrative Agent in its reasonable discretion, that do not
secure any monetary obligations and do not materially detract from the value of
the affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary;

(g) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that such deposit accounts or funds are not established or deposited
for the purpose of providing collateral for any Indebtedness and are not subject
to restrictions on access by Holdings, the Borrower or any Subsidiary in excess
of those required by applicable banking regulations;

(h) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases
entered into by Holdings, the Borrower and the Subsidiaries in the ordinary
course of business; and

(i) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;

 

25



--------------------------------------------------------------------------------

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

“Permitted IP Transfer” means one or more sales of intellectual property after
the Effective Date by the Borrower or any Domestic Subsidiary to a Foreign
Subsidiary; provided that (a) any such sale is made solely for cash
consideration paid by the acquiring Foreign Subsidiary to the Borrower or such
Domestic Subsidiary, as the case may be, at the time of transfer in an amount
not less than the fair market value of the intellectual property transferred,
(b) no Liens (other than Permitted Encumbrances and Liens under the Security
Documents) shall exist on any such transferred intellectual property at the time
of its transfer, (c) the aggregate, cumulative fair market value of all such
transferred intellectual property shall not exceed $50,000,000 and (d) the
acquiring Foreign Subsidiary shall be (i) a Subsidiary at least 65% of the
outstanding voting Equity Interests, and all other Equity Interests, of which
shall have in fact been pledged pursuant to the Collateral Agreement or, where
the Administrative Agent shall have so reasonably requested in accordance with
the Collateral and Guarantee Requirement, a Foreign Pledge Agreement, or (ii) a
subsidiary of a Foreign Subsidiary of the type described in the preceding
clause (i).

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States of America), in each case maturing within three years from
the date of acquisition thereof;

(b) marketable direct obligations issued by any state of the United States or
any political subdivision of any such state or any public instrumentality
thereof maturing within three years from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either S&P or Moody’s;

(c) senior corporate debt obligations of an issuer organized under the laws of
the United States or any state thereof that are rated BBB or better by S&P or
Baa2 or better by Moody’s that mature not more than three years after the date
of acquisition thereof and that are actively traded in a secondary market,
provided that obligations described in this clause (c) that are rated BBB by S&P
or Baa2 by Moody’s shall not at any time comprise more than 10% of all Permitted
Investments held by Holdings, the Borrower and the Subsidiaries;

(d) investments in commercial paper maturing within one year after the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 (or the equivalent thereof) from S&P or at least P-1 (or the
equivalent thereof) from Moody’s;

 

26



--------------------------------------------------------------------------------

(e) investments in certificates of deposit, banker’s acceptances and demand or
time deposits, in each case maturing within 180 days from the date of
acquisition thereof, issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(f) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(g) money market funds that (i) comply with the criteria set forth in Rule 2a-7
under the Investment Company Act of 1940, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

(h) in the case of any Foreign Subsidiary, other short-term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes; and

(i) auction rate securities held as of the Effective Date;

provided, however, that the weighted average life to maturity of all Permitted
Investments described in the preceding clauses (a), (b), (c), (d), (e) and
(h) (to the extent relating to Permitted Investments of the type described in
the preceding clauses (a), (b) and (e)) held by Holdings, the Borrower and the
Subsidiaries at any time shall not exceed one year.

“Permitted Subordinated Indebtedness” means Indebtedness of the Borrower the
payment of which is subordinated to the Borrower’s obligations in respect of the
Loan Documents Obligations on market terms reasonably acceptable to, and
approved in writing by, the Administrative Agent, and which Indebtedness (a) is
unsecured, (b) is not Guaranteed by any Subsidiary other than by Subsidiary Loan
Parties on an unsecured and subordinated basis on market terms reasonably
acceptable to, and approved in writing by, the Administrative Agent, and
(c) does not mature or require any amortization payment to be made prior to the
date that is 91 days after the Maturity Date.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA sponsored, maintained or contributed by Holdings or any
ERISA Affiliate.

 

27



--------------------------------------------------------------------------------

“Platform” has the meaning assigned to such term in Section 9.16(b).

“Prepayment Event” means:

(a) any sale, transfer, lease or other disposition (including pursuant to a
Sale/Leaseback Transaction or by way of merger or consolidation), or an
exclusive license, of any asset of Holdings, the Borrower or any Subsidiary,
including any sale or issuance to a Person other than Holdings, the Borrower or
any Subsidiary of Equity Interests in a Subsidiary, other than (i) dispositions
described in clauses (a) through (g), (i) and (j) of Section 6.05 and (ii) other
dispositions resulting in aggregate Net Proceeds not exceeding $100,000,000
during any fiscal year of Holdings;

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of
Holdings, the Borrower or any Subsidiary resulting in aggregate Net Proceeds of
$100,000,000 or more; or

(c) the incurrence by Holdings, the Borrower or any Subsidiary of any
Indebtedness, other than any Indebtedness permitted to be incurred by
Section 6.01.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City. Each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Reference Rate” means, for any day, in the case of a loan to which a LIBOR
“floor” applies, the Adjusted LIBO Rate as of such day for a Eurocurrency
Borrowing with an Interest Period of three months’ duration.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness except by an
amount no greater than accrued and

 

28



--------------------------------------------------------------------------------

unpaid interest with respect to such Original Indebtedness, applicable
prepayment premium with respect to such Original Indebtedness and reasonable
fees, and expenses relating to such extension, renewal or refinancing; (b) the
final maturity of such Refinancing Indebtedness shall not be earlier, and the
weighted average life to maturity of such Refinancing Indebtedness shall not be
shorter, than that of such Original Indebtedness; (c) such Refinancing
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default or a change in control or as and to the
extent such repayment, prepayment, redemption, repurchase or defeasance would
have been required pursuant to the terms of such Original Indebtedness) prior to
the earlier of (i) the maturity of such Original Indebtedness and (ii) the date
91 days after the Maturity Date; (d) such Refinancing Indebtedness shall not be
issued or Guaranteed by Holdings, the Borrower or any Subsidiary that was not
the issuer of, or a guarantor of, such Original Indebtedness; (e) if such
Original Indebtedness was subordinated to the Loan Documents Obligations, such
Refinancing Indebtedness shall be subordinated to the Loan Documents Obligations
on terms not less favorable in any material respect to the Lenders; and (f) such
Refinancing Indebtedness shall not be secured by any Lien on any asset other
than the assets that secured such Original Indebtedness (or would have been
required to secure such Original Indebtedness pursuant to the terms thereof) or,
in the event Liens securing such Original Indebtedness shall have been
contractually subordinated to any Lien securing the Loan Documents Obligations,
by any Lien that shall not have been contractually subordinated to at least the
same extent.

“Register” has the meaning set forth in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.

“Release” means any spill, emission, leak, dumping, injection, pouring, deposit,
disposal, discharge, dispersal, leaching or migration into or through the
surface or subsurface environment or within, upon or underneath any building,
structure, facility or fixture.

“Required Lenders” means, at any time, Lenders having Revolving Exposures and
unused Commitments representing more than 50% of the sum of the Aggregate
Revolving Exposure and unused Commitments at such time.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Borrower or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination
of, or any other return of capital with respect to, any Equity Interests in
Holdings, the Borrower or any Subsidiary or any option, warrant or other right
to acquire any such Equity Interests in Holdings, the Borrower or any
Subsidiary; provided that, for the avoidance of doubt, “Restricted Payments”
does not include, in connection with the vesting of restricted stock held by any
current or former employee of Holdings or any Subsidiary, any shares of such
restricted stock surrendered to cover taxes owed by such employee due to the
vesting of restricted stock.

 

29



--------------------------------------------------------------------------------

“Revolving Borrowing” means a Borrowing of Revolving Loans.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and such
Lender’s LC Exposure and Swingline Exposure at such time.

“Revolving Lender” means a Lender with a Commitment or Revolving Exposure.

“Revolving Loan” means a Loan made pursuant to Section 2.01.

“Sale/Leaseback Transaction” means an arrangement relating to property owned by
Holdings, the Borrower or any Subsidiary whereby Holdings, the Borrower or such
Subsidiary sells or transfers such property to any Person and Holdings, the
Borrower or any Subsidiary leases such property, or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, from such Person or its Affiliates.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the United States Securities Act of 1933.

“Secured Obligations” has the meaning set forth in the Collateral Agreement.

“Secured Parties” has the meaning set forth in the Collateral Agreement.

“Security Documents” means the Collateral Agreement; the Foreign Pledge
Agreements and each other security agreement or other instrument or document
executed and delivered pursuant to Section 5.03 or 5.12 to secure the Secured
Obligations.

“Specified Foreign Subsidiary” has the meaning assigned to such term in
Section 6.04(o).

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal,
established by the Board of Governors to which the Administrative Agent is
subject for eurocurrency

 

30



--------------------------------------------------------------------------------

funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to any other Indebtedness of such
Person.

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) any Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date and (b) any
other Person of which Equity Interests representing more than 50% of the equity
value or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more subsidiaries of the
parent or by the parent and one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Borrower.

“Subsidiary Loan Party” means each Domestic Subsidiary that is a party to the
Collateral Agreement.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the total
Swingline Exposure at such time.

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Taxes” means any present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Total Indebtedness” means, as of any date, the sum of the aggregate principal
amount of Indebtedness of Holdings, the Borrower and the Subsidiaries
outstanding as of such date, in the amount that would be reflected on a balance
sheet prepared as of such date on a consolidated basis in accordance with GAAP
(but without giving effect to any election to value any Indebtedness at “fair
value”, as described in Section 1.04(a), or any other accounting principle that
results in the amount of any such Indebtedness (other than zero coupon
Indebtedness) as reflected on such balance sheet to be below the stated
principal amount of such Indebtedness).

 

31



--------------------------------------------------------------------------------

“Transactions” means the execution, delivery and performance by each Loan Party
of the Loan Documents to which it is to be a party, the borrowing of the Loans,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Transferred Foreign Subsidiary” has the meaning set forth in Section 6.04(o).

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“U.S.-Based Foreign Subsidiary” means any Subsidiary incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia meeting the criteria set forth in clause (ii) or (iii) of
the definition of the term “Foreign Subsidiary”.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D)(2).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

“Weighted Average Yield” means, with respect to any loan as of any date, the
weighted average yield to stated maturity of such loan based on the interest
rate or rates applicable thereto and giving effect to all upfront or similar
fees or original issue discount payable to the lenders making such commitments
or advancing such loan and to any interest rate “floor” applicable thereto, but
excluding any arrangement, commitment, structuring and underwriting fees paid or
payable to the arrangers (or similar titles) or their affiliates, in each case
in their capacities as such, in connection with such loan, provided that (a) for
purposes of calculating the Weighted Average Yield of any Incremental Commitment
or Revolving Loan thereunder, original issue discount shall be equated to
interest based on an assumed four-year life to maturity and (b) for purposes of
calculating the Weighted Average Yield of any loan to which an interest rate
“floor” applies in connection with Section 2.20, to the extent that the
Reference Rate for the effective date of the applicable Incremental Facility
Agreement is less than the interest rate “floor” applicable to such loan, the
amount of such difference shall be added to the interest rate assumed for such
loan for such date in the calculation of such Weighted Average Yield.

 

32



--------------------------------------------------------------------------------

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law) are owned, beneficially and of
record, by such Person, another wholly-owned subsidiary of such Person or any
combination thereof.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

SECTION 1.02. Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings may be classified and referred to by Type (e.g., a
“Eurocurrency Loan” or “Eurocurrency Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
The word “law” shall be construed as referring to all statutes, rules,
regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities. Unless the context requires otherwise, (a) any
definition of or reference to any agreement, instrument or other document
(including this Agreement and the other Loan Documents) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof and (e) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.

 

33



--------------------------------------------------------------------------------

SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP as in effect from
time to time; provided that (i) if Holdings or the Borrower, by notice to the
Administrative Agent, shall request an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent or the Required Lenders, by notice to Holdings and the
Borrower, shall request an amendment to any provision hereof for such purpose,
it being agreed that Holdings and the Borrower shall not be required to pay any
amendment fee to the Lenders in connection with such amendment), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith and (ii) notwithstanding any other provision contained
herein, (A) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of Holdings, the
Borrower or any Subsidiary at “fair value”, as defined therein and (B) all
computations of amounts of Indebtedness in respect of convertible or
equity-linked securities shall be reflected as the stated principal amount of
such Indebtedness.

(b) All pro forma computations required to be made hereunder giving effect to
any Material Acquisition, Material Disposition, Permitted Acquisition or other
transaction (i) shall be calculated after giving pro forma effect thereto (and,
in the case of any pro forma computations made hereunder to determine whether
such Material Acquisition, Material Disposition, Permitted Acquisition or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the pro forma
financial statements referred to in Section 3.04(b)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of and any related incurrence or reduction of Indebtedness,
all in accordance with Article 11 of Regulation S-X under the Securities Act,
and (ii) in the case of any acquisition (including pursuant to a merger or
consolidation), may reflect (for historical periods and the period of 365 days
following consummation of any such acquisition) pro forma adjustments for cost
savings that are reasonably expected to be realized within 365 days following
such acquisition, to the extent that such cost savings would be permitted to be
reflected in pro forma financial statements prepared in accordance with Article
11 of Regulation S-X under the Securities Act; provided that if any cost savings
included in any pro forma calculations based on the expectation that such cost
savings will be realized within 365 days following such acquisition shall at any
time cease to be reasonably expected to be so realized (or are in fact not so
realized) within such period, then on and after such time pro forma calculations
required to be made hereunder shall not reflect such cost savings. If any

 

34



--------------------------------------------------------------------------------

Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Hedging Agreement applicable to such
Indebtedness if such Hedging Agreement has a remaining term in excess of 12
months).

(c) For purposes of determining compliance with the covenants set forth in
Sections 6.11 and 6.12 during any period during which a Material Acquisition or
Material Disposition has occurred, Consolidated EBITDA and Consolidated Cash
Interest Expense will be calculated for such period giving effect to such
Material Acquisition or Material Disposition on a pro forma basis in accordance
with paragraph (b) of this Section.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in such Lender’s Revolving Exposure exceeding such Lender’s Commitment or
the Aggregate Revolving Exposure exceeding the Aggregate Commitment. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.

SECTION 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Type made
by the Lenders ratably in accordance with their individual Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

(b) Subject to Section 2.13, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurocurrency Loans as the Borrower may request in
accordance herewith; provided that all Borrowings made on the Effective Date
must be made as ABR Borrowings unless the Borrower shall have given the notice
required for a Eurocurrency Borrowing under Section 2.03(a). Each Swingline Loan
shall be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

(c) At the commencement of each Interest Period for any Eurocurrency Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurocurrency Borrowing
that results from a continuation of an outstanding Eurocurrency Borrowing may be
in an

 

35



--------------------------------------------------------------------------------

aggregate amount that is equal to such outstanding Borrowing. At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(f). Each Swingline Loan shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurocurrency Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert to or continue, any
Eurodollar Borrowing if the Interest Period requested with respect thereto would
end after the Maturity Date.

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurocurrency Borrowing, not later than 11:00 a.m., New
York City time, three Business Days before the date of the proposed Borrowing
(or, in the case of any Eurocurrency Borrowing to be made on the Effective Date,
such shorter period of time as may be agreed to by the Administrative Agent) or
(b) in the case of an ABR Borrowing, not later than 11:00 a.m., New York City
time, on the day of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Borrowing Request.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of such Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;

(iv) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the account of the Borrower to which funds are to
be disbursed or, in the case of any ABR Revolving Borrowing requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), the
identity of the Issuing Bank that made such LC Disbursement.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

36



--------------------------------------------------------------------------------

SECTION 2.04. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount at
any time outstanding that will not result in (i) the aggregate principal amount
of the outstanding Swingline Loans exceeding $10,000,000 or (ii) the Aggregate
Revolving Exposure exceeding the Aggregate Commitment; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone not later than 12:00 noon, New York City
time, on the day of the proposed Swingline Loan. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Borrowing Request.
Each such telephonic and written Borrowing Request shall specify the requested
date (which shall be a Business Day) and the amount of the requested Swingline
Loan and the location and number of the account of the Borrower to which funds
are to be disbursed or, in the case of any Swingline Loan requested to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), the
identity of the Issuing Bank that has made such LC Disbursement. Promptly
following the receipt of a Borrowing Request in accordance with this Section,
the Administrative Agent shall advise the Swingline Lender of the details
thereof. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a wire transfer to the account specified in such Borrowing
Request or to the applicable Issuing Bank, as the case may be, by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

(c) The Swingline Lender may by written notice given to the Administrative Agent
not later than 10:00 a.m., New York City time, on any Business Day require the
Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of the Swingline Loans in which Revolving Lenders will be
required to participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees to pay, upon receipt of notice as provided above, to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that, in making any Swingline Loan, the Swingline Lender shall be
entitled to rely, and shall not incur any liability for relying, upon the
representation and warranty of Holdings and the Borrower deemed made pursuant to
Section 4.02, unless, at least one Business Day prior to the time such Swingline
Loan was made, the Required Lenders shall have notified the Swingline Lender
(with a copy to the

 

37



--------------------------------------------------------------------------------

Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Swingline
Loan were then made (it being understood and agreed that, in the event the
Swingline Lender shall have received any such notice, it shall have no
obligation to make any Swingline Loan until and unless it shall be satisfied
that the events and circumstances described in such notice shall have been cured
or otherwise shall have ceased to exist). Each Revolving Lender further
acknowledges and agrees that its obligation to acquire participations in
Swingline Loans pursuant to this paragraph is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including the occurrence
and continuance of a Default or any reduction or termination of the Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Revolving Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.06 with respect to Loans made by
such Lender (and Section 2.06 shall apply, mutatis mutandis, to the payment
obligations of the Revolving Lenders pursuant to this paragraph), and the
Administrative Agent shall promptly remit to the Swingline Lender the amounts so
received by it from the Revolving Lenders. The Administrative Agent shall notify
the Borrower of any participations in any Swingline Loan acquired pursuant to
this paragraph, and thereafter payments in respect of such Swingline Loan shall
be made to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other Person on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a sale of participations therein shall be promptly
remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Revolving Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not
constitute a Loan and shall not relieve the Borrower of its obligation to repay
such Swingline Loan.

SECTION 2.05. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (including for the benefit of any Subsidiary),
denominated in dollars and in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Availability Period. Notwithstanding anything contained in any letter of
credit application furnished to any Issuing Bank in connection with the issuance
of any Letter of Credit, (i) all provisions of such letter of credit application
purporting to grant liens in favor of the Issuing Bank to secure obligations in
respect of such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of such letter of credit application and the terms and conditions
of this Agreement, the terms and conditions of this Agreement shall control.

 

38



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, the Borrower shall hand deliver or
fax (or transmit by electronic communication, if arrangements for doing so have
been approved by the recipient) to the applicable Issuing Bank and the
Administrative Agent, reasonably in advance of the requested date of issuance,
amendment, renewal or extension, a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the requested date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on such Issuing Bank’s standard form in connection with any such
request. A Letter of Credit shall be issued, amended, renewed or extended only
if (and upon each issuance, amendment, renewal or extension of any Letter of
Credit the Borrower shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment, renewal or extension, (i) the LC Exposure
will not exceed $50,000,000 and (ii) the Aggregate Revolving Exposure will not
exceed the Aggregate Commitment. Each Issuing Bank agrees that it shall not
permit any issuance, amendment, renewal or extension of a Letter of Credit to
occur unless it shall have given to the Administrative Agent written notice
thereof required under paragraph (l) of this Section.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that any such Letter of
Credit may contain customary automatic renewal provisions agreed upon by the
Borrower and the applicable Issuing Bank pursuant to which the expiration date
of such Letter of Credit shall automatically be extended for a period of up to
12 months (but not to a date later than the date set forth in clause
(ii) above), subject to a right on the part of such Issuing Bank to prevent any
such renewal from occurring by giving notice to the beneficiary in advance of
any such renewal.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or any Revolving Lender, the Issuing
Bank that is the issuer thereof hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank under such Letter of Credit
and not reimbursed by the Borrower on the date due as provided in

 

39



--------------------------------------------------------------------------------

paragraph (f) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of Holdings and the Borrower
deemed made pursuant to Section 4.02, unless, at least one Business Day prior to
the time such Letter of Credit is issued, amended, renewed or extended, the
Required Lenders shall have notified the applicable Issuing Bank (with a copy to
the Administrative Agent) in writing that, as a result of one or more events or
circumstances described in such notice, one or more of the conditions precedent
set forth in Section 4.02(a) or 4.02(b) would not be satisfied if such Letter of
Credit were then issued, amended, renewed or extended (it being understood and
agreed that, in the event any Issuing Bank shall have received any such notice,
it shall have no obligation to issue, amend, renew or extend any Letter of
Credit until and unless it shall be satisfied that the events and circumstances
described in such notice shall have been cured or otherwise shall have ceased to
exist).

(e) Disbursements. Each Issuing Bank shall, promptly following its receipt
thereof, examine all documents purporting to represent a demand for payment
under a Letter of Credit and shall promptly notify the Administrative Agent and
the Borrower by telephone (confirmed by hand delivery or facsimile) of such
demand for payment and whether such Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve such Borrower of its obligation to reimburse such
LC Disbursement.

(f) Reimbursements. If an Issuing Bank shall make an LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than (i) if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on any Business Day, then
12:00 noon, New York City time, on such Business Day or (ii) otherwise, 12:00
noon, New York City time, on the Business Day immediately following the day that
the Borrower receives such notice; provided that, if the amount of such LC
Disbursement is $500,000 or more, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.04 that
such payment be financed with an ABR Revolving Borrowing or a Swingline Loan
and, to the extent so financed, the Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting ABR Revolving Borrowing or
Swingline Loan. If the Borrower fails to reimburse any LC Disbursement by the
time specified above, the Administrative Agent shall notify each Revolving
Lender of such failure, the payment then due from the Borrower in respect of the
applicable LC Disbursement and such Revolving Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to

 

40



--------------------------------------------------------------------------------

the Administrative Agent its Applicable Percentage of the amount then due from
the Borrower, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse an
Issuing Bank for an LC Disbursement (other than the funding of an ABR Revolving
Borrowing or a Swingline Loan as contemplated above) shall not constitute a Loan
and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section is absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this paragraph, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. None
of the Administrative Agent, the Lenders, the Issuing Banks or any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit, any payment or
failure to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any other act, failure to act or other event or circumstance; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of an Issuing Bank (as determined by
a court of competent jurisdiction in a final and nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance

 

41



--------------------------------------------------------------------------------

with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (f) of this Section, then Section 2.12(c) shall apply. Interest
accrued pursuant to this paragraph shall be paid to the Administrative Agent,
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Revolving Lender pursuant to paragraph (f)
of this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment, and shall be payable on demand or, if no
demand has been made, on the date on which the Borrower reimburses the
applicable LC Disbursement in full.

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure
attributable to Letters of Credit issued for the account of the Borrower as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default described
in clause (h) or (i) of Article VII. The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.10(b). Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure attributable to Letters of
Credit issued for the account of the Borrower at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower under this Agreement. If the Borrower is required to provide an
amount of cash collateral

 

42



--------------------------------------------------------------------------------

hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three Business Days after all Events of Default have been cured or waived. If
the Borrower is required to provide an amount of cash collateral hereunder
pursuant to Section 2.10(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower as and to the extent that, after
giving effect to such return, the Aggregate Revolving Exposure would not exceed
the Aggregate Commitment and no Default shall have occurred and be continuing.

(j) Designation of Additional Issuing Banks. The Borrower may, at any time and
from time to time, with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), designate as additional Issuing Banks one
or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent, executed by the
Borrower, the Administrative Agent and such designated Revolving Lender and,
from and after the effective date of such agreement, (i) such Revolving Lender
shall have all the rights and obligations of an Issuing Bank under this
Agreement and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such Revolving Lender in its capacity as an issuer of Letters of
Credit hereunder.

(k) Termination of an Issuing Bank. The Borrower may terminate the appointment
of any Issuing Bank as an “Issuing Bank” hereunder by providing a written notice
thereof to such Issuing Bank, with a copy to the Administrative Agent. Any such
termination shall become effective upon the earlier of (i) such Issuing Bank
acknowledging receipt of such notice and (ii) the 10th Business Day following
the date of the delivery thereof; provided that no such termination shall become
effective until and unless the LC Exposure attributable to Letters of Credit
issued by such Issuing Bank (or its Affiliates) shall have been reduced to zero.
At the time any such termination shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the terminated Issuing Bank pursuant
to Section 2.11(b). Notwithstanding the effectiveness of any such termination,
the terminated Issuing Bank shall remain a party hereto and shall continue to
have all the rights of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not issue
any additional Letters of Credit.

(l) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank shall, in addition to its
notification obligations set forth elsewhere in this Section, report in writing
to the Administrative Agent (i) periodic activity (for such period or recurrent
periods as shall be requested by the Administrative Agent) in respect of Letters
of Credit issued by such Issuing Bank, including all issuances, extensions,
amendments and renewals, all expirations and cancelations and all disbursements
and reimbursements, (ii) reasonably prior to the time that such Issuing Bank
issues, amends, renews or extends any Letter of Credit, the date of such
issuance, amendment, renewal or extension, and the face amount of the Letters of
Credit issued, amended, renewed or extended by it and outstanding after

 

43



--------------------------------------------------------------------------------

giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed), (iii) on each Business Day on which such
Issuing Bank makes any LC Disbursement, the date and amount of such LC
Disbursement, (iv) on any Business Day on which the Borrower fails to reimburse
an LC Disbursement required to be reimbursed to such Issuing Bank on such day,
the date of such failure and the amount of such LC Disbursement and (v) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank.

(m) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

SECTION 2.06. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04. The Administrative Agent will make such Loans available to the
Borrower by promptly remitting the amounts so received, in like funds, to an
account of the Borrower or, in the case of ABR Revolving Loans made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(f), to the
Issuing Bank specified by the Borrower in the applicable Borrowing Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance on such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of a
payment to be made by the Borrower, the interest rate applicable to ABR
Revolving Loans. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.

 

44



--------------------------------------------------------------------------------

SECTION 2.07. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Swingline Borrowings, which may not be converted or continued.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of an executed written Interest Election
Request. Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(c) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

(d) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.

 

45



--------------------------------------------------------------------------------

Notwithstanding any contrary provision hereof, if an Event of Default under
clause (h) or (i) of Article VII has occurred and is continuing, or if any other
Event of Default has occurred and is continuing and the Administrative Agent, at
the request of the Required Lenders, has notified the Borrower of the election
to give effect to this sentence on account of such other Event of Default, then,
in each such case, so long as such Event of Default is continuing, (i) no
outstanding Borrowing may be converted to or continued as a Eurocurrency
Borrowing and (ii) unless repaid, each Eurocurrency Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

SECTION 2.08. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $20,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans or Swingline Loans in accordance with Section 2.11, the
Aggregate Revolving Exposure would exceed the Aggregate Commitment.

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of Holdings, the Borrower or any Subsidiary in respect of any
Prepayment Event, the Borrower shall, on the day such Net Proceeds are received
(or, in the case of a Prepayment Event described in clause (a) or (b) of the
definition of the term “Prepayment Event”, within three Business Days after such
Net Proceeds are received), notify the Administrative Agent of the amount and
receipt of such Net Proceeds, and on the date of such notice the Commitments
shall be automatically and permanently reduced by an amount equal to the amount
of such Net Proceeds; provided that, in the case of any event described in
clause (a) or (b) of the definition of the term “Prepayment Event”, if the
Borrower shall, prior to the date of such required notice, deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower to the
effect that the Borrower intends to cause the Net Proceeds from such event (or a
portion thereof specified in such certificate) to be applied within 365 days
after receipt of such Net Proceeds to acquire assets used or useful in the
business of the Borrower or the Subsidiaries, and certifying that no Event of
Default has occurred and is continuing, then no reduction of the Commitments
shall occur pursuant to this paragraph in respect of the Net Proceeds of such
event (or the portion of such Net Proceeds specified in such certificate, if
applicable) except to the extent of any such Net Proceeds that have not been so
applied by the end of such 365-day period (or within a period of 180 days
thereafter if by the end of such initial 365-day period the Borrower or one or
more of the Subsidiaries shall have entered into an agreement with a third party
to acquire such assets with such Net Proceeds), at which time the Commitments
shall be automatically and permanently reduced in an amount equal to the Net
Proceeds that have not been so applied; provided further that (A) to the extent
any such Net Proceeds shall be received in respect of assets owned by a Loan
Party, such Net Proceeds may be reinvested only in assets owned by a Loan Party
or, in the case of a Permitted Acquisition, by any Person that shall become a
Subsidiary Loan Party upon the consummation thereof, (B) to the extent any such
Net

 

46



--------------------------------------------------------------------------------

Proceeds shall be received in respect of assets owned by a Subsidiary that is
not a Loan Party but the Equity Interests in which constitute Collateral, such
Net Proceeds may be reinvested only in assets owned by a Loan Party (including
Equity Interests in Foreign Subsidiaries) or assets owned by a Subsidiary the
Equity Interests in which constitute Collateral and (C) the Borrower shall not
be permitted to make elections pursuant to the immediately preceding proviso
with respect to Net Proceeds in excess of $100,000,000 in the aggregate in any
fiscal year of Holdings.

(d) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof. Promptly following receipt of
any notice from the Borrower pursuant to paragraph (c) of this Section or the
immediately preceding sentence, the Administrative Agent shall advise the
Revolving Lenders of the contents thereof. Each notice delivered by the Borrower
pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of the Commitments under paragraph (b) of this
Section may state that such notice is conditioned upon the occurrence of one or
more events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Revolving Lenders in accordance with their individual
Commitments.

SECTION 2.09. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
the Borrower the then unpaid principal amount of each Revolving Loan of the
Borrower on the Maturity Date, and the Borrower hereby unconditionally promises
to pay to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least two Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans that were outstanding on the date such Borrowing was requested.

(b) The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans, LC Disbursements, interest and fees due or
accrued hereunder; provided that the failure of the Administrative Agent or any
Lender to maintain such records or any error therein shall not in any manner
affect the obligation of the Borrower to pay any amounts due hereunder in
accordance with the terms of this Agreement.

(c) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent. Thereafter, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

 

47



--------------------------------------------------------------------------------

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Commitment, the Borrower shall prepay Revolving Borrowings
or Swingline Borrowings (or, if no such Borrowings are outstanding, deposit cash
collateral in an account with the Administrative Agent in accordance with
Section 2.05(i)) in an aggregate amount equal to such excess.

(c) The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
hand delivery or facsimile) of any optional prepayment and, to the extent
practicable, any mandatory prepayment hereunder (i) in the case of prepayment of
a Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 11:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the Borrowing or Borrowings (or portion thereof) to be prepaid,
the principal amount of each Borrowing or portion thereof to be prepaid and, in
the case of a mandatory prepayment, a reasonably detailed calculation of the
amount of such prepayment; provided that if a notice of optional prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.08, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.08.
Promptly following receipt of any such notice (other than a notice relating
solely to Swingline Loans), the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
a rate of 0.35% per annum on the daily unused amount of the Commitment of such
Lender during the period from and including the date hereof to but excluding the
date on which such Commitment terminates. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Commitments terminate, commencing on the
first such date to occur after the date hereof. All commitment fees shall be
computed on the

 

48



--------------------------------------------------------------------------------

basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees, a Commitment of a Revolving Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Revolving Lender (and the Swingline Exposure of such Revolving Lender shall be
disregarded for such purpose).

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure, and (ii) to each Issuing Bank a fronting fee, which shall
accrue at the rate of 0.125% per annum on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Commitments and the date on which there
ceases to be any such LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to an
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to an Issuing Bank, in the case
of fees payable to it) for distribution, in the case of facility fees and
participation fees, to the Revolving Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.

 

49



--------------------------------------------------------------------------------

(b) The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2% per annum
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of a Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Eurocurrency Borrowing for such Interest Period;

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable and, until
the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any

 

50



--------------------------------------------------------------------------------

Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective, and such Borrowing shall be continued as an ABR Borrowing,
and (ii) any Borrowing Request for a Eurocurrency Borrowing shall be treated as
a request for an ABR Borrowing.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender or Issuing Bank (except
any such reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Loans
made by such Lender or any Letter of Credit or participation therein; or

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Other Connection Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Eurocurrency Loan
(or of maintaining its obligation to make any such Loan), to increase the cost
to such Lender, Issuing Bank or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or issue any Letter of Credit) or to reduce the amount of any sum
received or receivable by such Lender, Issuing Bank or such other Recipient
hereunder (whether of principal, interest or otherwise), then, from time to time
upon request of such Lender or Issuing Bank, the applicable Borrower will pay to
such Lender, Issuing Bank or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, Issuing Bank or
such other Recipient, as the case may be, for such additional costs or expenses
incurred or reduction suffered.

(b) If any Lender or Issuing Bank determines that any Change in Law regarding
capital requirements has had or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or Issuing
Bank or such Lender’s or Issuing Bank’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or Issuing
Bank’s policies and the policies of such Lender’s or Issuing Bank’s holding
company with respect to capital adequacy), then, from time to time upon request
of such Lender or Issuing Bank, the Borrower will pay to such Lender or Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
for any such reduction suffered.

 

51



--------------------------------------------------------------------------------

(c) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

(d) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or expenses incurred or reductions
suffered more than 180 days prior to the date that such Lender or Issuing Bank,
as the case may be, notifies the Borrower of the Change in Law giving rise to
such increased costs or expenses or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto, (d) the failure to prepay any Eurocurrency Loan on the date
specified therefor in any notice of prepayment given by the Borrower (whether or
not such notice may be revoked in accordance with the terms hereof) or (e) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.18, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. Such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan (but not
including the Applicable Rate applicable thereto), for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest that would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the London interbank market. A certificate of any Lender delivered to
the Borrower and setting forth any amount or amounts that such Lender is
entitled to receive pursuant to this Section shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

52



--------------------------------------------------------------------------------

SECTION 2.16. Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by any
Loan Party under any Loan Document shall be made without withholding for any
Taxes, unless such withholding is required by any law. If any Withholding Agent
determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Party shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by any Loan Party to a Governmental Authority, such Loan Party
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient for any Indemnified Taxes that are paid or
payable by such Recipient in connection with any Loan Document (including
amounts paid or payable under this Section 2.16(d)) and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.16(d) shall be paid within 10 days
after the Recipient delivers to any Loan Party a certificate stating the amount
and nature of any Indemnified Taxes so paid or payable by such Recipient and
describing the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. Such
Recipient shall deliver a copy of such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) attributable to such Lender that are
paid or payable by the Administrative Agent in connection with any Loan Document
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this Section 2.16(e) shall be paid
within 10 days after the Administrative

 

53



--------------------------------------------------------------------------------

Agent delivers to the applicable Lender a certificate stating the amount and
nature of Taxes so paid or payable by the Administrative Agent and describing
the basis for the indemnification claim. Such certificate shall be conclusive of
the amount so paid or payable absent manifest error.

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Borrower and the Administrative Agent, at
the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A) through (E) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense (or, in
the case of a Change in Law, any incremental material unreimbursed cost or
expense) or would materially prejudice the legal or commercial position of such
Lender. Upon the reasonable request of the Borrower or the Administrative Agent,
any Lender shall update any form or certification previously delivered pursuant
to this Section 2.16(f). If any form or certification previously delivered
pursuant to this Section expires or becomes obsolete or inaccurate in any
respect with respect to a Lender, such Lender shall promptly (and in any event
within 10 days after such expiration, obsolescence or inaccuracy) notify the
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.

(ii) Without limiting the generality of the foregoing, each Lender shall, if it
is legally eligible to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies reasonably requested by the Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

54



--------------------------------------------------------------------------------

(C) in the case of a Non-U.S. Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit C (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Non-U.S. Lender that is not the beneficial owner of
payments made under this Agreement (including a partnership or a participating
Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that
would be required of each such beneficial owner or partner of such partnership
if such beneficial owner or partner were a Lender; provided, however, that if
the Lender is a partnership and one or more of its partners are claiming the
exemption for portfolio interest under Section 881(c) of the Code, such Lender
may provide a U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the

 

55



--------------------------------------------------------------------------------

Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this Section 2.16(f)(iii), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.16 (including
additional amounts paid pursuant to this Section 2.16), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party that are directly related to the receipt of such refund and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnified party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.16(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.16(g) if such
payment would place such indemnified party in a less favorable position (on a
net after-Tax basis) than such indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 2.16(g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

(h) Issuing Bank. For purposes of Section 2.16(e) and (f), the term “Lender”
includes any Issuing Bank.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account as may be specified by the
Administrative Agent, except that payments required to be made directly to any
Issuing Bank or the Swingline Lender shall be so made, payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document

 

56



--------------------------------------------------------------------------------

shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day and, in the case of any payment
accruing interest, interest thereon shall be payable for the period of such
extension. All payments under each Loan Document shall be made in dollars.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
towards payment of the amounts then due hereunder ratably among the parties
entitled thereto, in accordance with the amounts then due to such parties.

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements or Swingline Loans resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and Swingline Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the amount of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amounts of principal of and accrued interest on their Loans and participations
in LC Disbursements and Swingline Loans; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements or Swingline Loans to any assignee or participant, other
than to Holdings, the Borrower, any Subsidiary or any other Affiliate of any of
the foregoing (as to which the provisions of this paragraph shall apply). The
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law, that any Lender acquiring a participation pursuant
to the foregoing arrangements may exercise against the Borrower rights of setoff
and counterclaim with respect to such participation as fully as if such Lender
were a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or Issuing Banks hereunder that the Borrower will not
make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or Issuing Banks, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or Issuing Banks, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

57



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(c), 2.05(d) or (f), 2.06(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations to it under such Section until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Loan Party is required to
pay any additional amount to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
commercially reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the judgment of such Lender, such designation or assignment and delegation
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment and
delegation.

(b) If (i) any Lender requests compensation under Section 2.14, (ii) any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, (iii) any
Lender becomes a Defaulting Lender or (iv) any Lender has failed to consent to a
proposed amendment, waiver, discharge or termination that under Section 9.02
requires the consent of all the Lenders (or all the affected Lenders) and with
respect to which the Required Lenders shall have granted their consent, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents (or, in the case of any such assignment and
delegation resulting from a failure to provide a consent, all its interests,
rights and obligations under this Agreement and the other Loan Documents as a
Lender) to an Eligible Assignee that shall assume such obligations (which may be
another Lender, if a Lender accepts such assignment and delegation); provided
that (A) the Borrower shall have received the prior written consent of the
Administrative Agent (and, if a Commitment is being assigned, each Issuing
Bank), which consent shall not unreasonably be withheld, (B) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans

 

58



--------------------------------------------------------------------------------

and participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee or the Borrower, (C) in the case of any such assignment and delegation
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments and (D) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, the applicable
amendment, waiver, discharge or termination can be effected. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver or consent by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation have ceased to
apply. Each party hereto agrees that an assignment and delegation required
pursuant to this paragraph may be effected pursuant to an Assignment and
Assumption executed by the Borrower, the Administrative Agent and the assignee
and that the Lender required to make such assignment and delegation need not be
a party thereto.

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

(a) fees shall cease to accrue on the Commitment of such Defaulting Lender
pursuant to Section 2.11(a);

(b) the Commitment and Revolving Exposure of such Defaulting Lender shall not be
included in determining whether the Required Lenders have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby;

(c) if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i) all or any part of the Swingline Exposure and LC Exposure of such Defaulting
Lender shall be reallocated among the non-Defaulting Lenders in accordance with
their respective Applicable Percentages, but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of

 

59



--------------------------------------------------------------------------------

the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.05(i) for so long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.11(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.11(a) and 2.11(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all facility fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such LC Exposure) and letter of credit
fees payable under Section 2.11(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.19(c), and participating interests in any newly made Swingline
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to any Lender or a Parent of any Lender
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Swingline Lender or the Issuing Bank has a good faith
belief that any Lender has defaulted in fulfilling its obligations under one or
more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Bank shall not be required to issue, amend or

 

60



--------------------------------------------------------------------------------

increase any Letter of Credit, unless the Swingline Lender or the Issuing Bank,
as the case may be, shall have entered into arrangements with the applicable
Borrower or such Lender, satisfactory to the Swingline Lender or the Issuing
Bank, as the case may be, to defease any risk to it in respect of such Lender
hereunder.

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage
(without taking such Lender into account as a “Defaulting Lender” for purposes
of the proviso in the definition of such term).

SECTION 2.20. Incremental Commitments. (a) The Borrower may on one or more
occasions, by written notice to the Administrative Agent, request prior to the
Maturity Date, the establishment of Incremental Commitments; provided that the
aggregate, cumulative amount of all the Incremental Commitments pursuant to this
Section 2.20 shall not exceed $150,000,000. Each such notice shall specify
(i) the date on which the Borrower proposes that the Incremental Commitments
shall be effective, which shall be a date not less than 10 Business Days (or
such shorter period as may be agreed to by the Administrative Agent) after the
date on which such notice is delivered to the Administrative Agent, (B) the
amount of the Incremental Commitments being requested and (C) the identity of
each Lender or other Person that the Borrower proposes become an Incremental
Revolving Lender with respect thereto, together with the proposed aggregate
amount of the Incremental Commitment for each such Lender or other Person (it
being agreed that (x) any Lender approached to provide any Incremental
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Commitment and (y) any such Person that is not a Lender must be an
Eligible Assignee that is reasonably acceptable to the Administrative Agent and
each Issuing Bank).

(b) The terms and conditions of any Incremental Commitment and Revolving Loans
and other extensions of credit to be made thereunder (other than terms with
respect to pricing, maturity and fees, to the extent set forth in the applicable
Incremental Facility Agreement) shall be identical to the terms and conditions
of the Commitments and Revolving Loans and other extensions of credit made
thereunder; provided that (i) no Incremental Commitment or Revolving Loan made
thereunder shall mature earlier than, or require any scheduled amortization or
mandatory commitment reduction (other than on a pro rata basis in accordance
with Section 2.08(c) of this Agreement) prior to, the Maturity Date, (ii) if the
Weighted Average Yield applicable to any Incremental Commitment and the
Revolving Loans made thereunder exceeds by more than 0.50% per annum the
applicable Weighted Average Yield payable pursuant to the terms of this
Agreement, as amended through the date of such calculation, then the Applicable
Rate then in effect for Revolving Loans hereunder shall automatically be
increased so that the Weighted Average Yield applicable to such Incremental

 

61



--------------------------------------------------------------------------------

Commitment and the Revolving Loans made thereunder is not more than 0.50% higher
than that applicable to the Commitments and the Revolving Loans and other
extensions of credit hereunder and (iii) notwithstanding anything to the
contrary in this Section 2.20 or any Incremental Facility Agreement, unless it
otherwise agrees, no Issuing Bank shall be required to issue Letters of Credit
hereunder expiring after the termination date applicable to such Issuing Bank’s
Commitment. For the avoidance of doubt, if the Weighted Average Yield applicable
to any Incremental Commitment and the Revolving Loans made thereunder is less
than the applicable Weighted Average Yield payable pursuant to the terms of this
Agreement, as amended through the date of such calculation, then the Applicable
Rate then in effect for the Revolving Loans hereunder shall not be decreased as
a result thereof.

(c) The Incremental Commitments shall be effected pursuant to one or more
Incremental Facility Agreements executed and delivered by the Borrower, each
Incremental Revolving Lender providing such Incremental Commitments and the
Administrative Agent; provided that no Incremental Commitments shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, both immediately prior to and
immediately after giving effect to such Incremental Commitments and the making
of Revolving Loans and other extensions of credit thereunder to be made on such
date, (ii) on the date of effectiveness thereof, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct (A) in the case of the representations and warranties qualified as to
materiality, in all respects and (B) otherwise, in all material respects, except
in the case of any such representation and warranty that expressly relates to a
prior date, in which case such representation and warranty shall be so true and
correct on and as of such prior date, (iii) Holdings and the Borrower shall be
in compliance, on a pro forma basis after giving effect to and the making of
Revolving Loans and other extensions of credit thereunder to be made on the date
of effectiveness thereof, with the covenants set forth in Sections 6.11 and 6.12
as of the end of the fiscal quarter of Holdings for which consolidated financial
statements have theretofore been most recently delivered pursuant to
Section 5.01(a) or 5.01(b), (iv) the Borrower shall make any payments required
to be made pursuant to Section 2.15 in connection with such Incremental
Commitments and the related transactions under this Section 2.20 and (v) the
Borrower shall have delivered to the Administrative Agent such legal opinions,
board resolutions, secretary’s certificates, officer’s certificates and other
documents as shall reasonably be requested by the Administrative Agent in
connection with any such transaction. Each Incremental Facility Agreement may,
without the consent of any Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
judgment of the Administrative Agent, to give effect to the provisions of this
Section 2.20.

(d) Upon effectiveness of an Incremental Commitment of any Incremental Revolving
Lender, (i) such Incremental Revolving Lender shall be deemed to be a “Lender”
and a “Revolving Lender” hereunder, and henceforth shall be entitled to all the
rights of, and benefits accruing to, Lenders and Revolving Lenders hereunder and
shall be bound by all agreements, acknowledgements and other obligations of
Lenders and Revolving Lenders hereunder and under the other Loan Documents, and
(ii)(A) such

 

62



--------------------------------------------------------------------------------

Incremental Commitment shall constitute (or, in the event such Incremental
Revolving Lender already has a Commitment, shall increase) the Commitment of
such Incremental Revolving Lender and (B) the Aggregate Commitment shall be
increased by the amount of such Incremental Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Commitment”. For the avoidance of doubt, upon the effectiveness of
any Incremental Commitment, the Revolving Exposure of the Incremental Revolving
Lender holding such Commitment, and the Applicable Percentages of all the
Revolving Lenders, shall automatically be adjusted to give effect thereto.

(e) On the date of the effectiveness of any Incremental Commitments, each
Revolving Lender shall be deemed to have assigned to each Incremental Revolving
Lender holding such Incremental Commitments, and each such Incremental Revolving
Lender shall be deemed to have purchased from each Revolving Lender, at the
principal amount thereof (together with accrued interest), such interests in the
Revolving Loans and participations in Letters of Credit outstanding on such date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans and participations in Letters of Credit will
be held by all the Revolving Lenders (including such Incremental Revolving
Lenders) ratably in accordance with their Applicable Percentages after giving
effect to the effectiveness of such Incremental Commitments. Any Revolving Loans
outstanding immediately prior to the date of the effectiveness of such
Incremental Commitments that are Eurocurrency Loans will (except to the extent
otherwise repaid in accordance herewith) continue to be held by, and all
interest thereon will continue to accrue for the accounts of, the Revolving
Lenders holding such Loans immediately prior to the date of the effectiveness of
such Incremental Commitments, in each case until the last day of the
then-current Interest Period applicable to any such Loan, at which time it will
be repaid or refinanced with new Revolving Loans made pursuant to Section 2.01
in accordance with the Applicable Percentages of the Revolving Lenders
(including the Incremental Revolving Lenders) after giving effect to the
effectiveness of such Incremental Commitments; provided, however, that upon the
occurrence of any Event of Default, each Incremental Revolving Lender will
promptly purchase (for cash at face value) assignments of portions of such
outstanding Revolving Loans of other Revolving Lenders so that, after giving
effect thereto, all Revolving Loans that are Eurocurrency Loans are held by the
Revolving Lenders (including the Incremental Revolving Lenders) in accordance
with their then-current Applicable Percentages. Any such assignments shall be
effected in accordance with the provisions of Section 9.04, provided that the
parties hereto hereby consent to such assignments and the minimum assignment
amounts and processing and recordation fee set forth in Section 9.04(b) shall
not apply thereto. If there are any ABR Loans outstanding on the date of the
effectiveness of such Incremental Commitments, such Loans shall either be
prepaid on such date or refinanced on such date (subject to the satisfaction of
applicable borrowing conditions) with Revolving Loans made on such date by the
Revolving Lenders (including the Incremental Revolving Lenders) in accordance
with their Applicable Percentages. In order to effect any such refinancing,
(i) each Incremental Revolving Lender will make ABR Loans by transferring funds
to the Administrative Agent in an amount equal to the aggregate outstanding
amount of such Loans of such Type times a percentage obtained by dividing the
amount of such

 

63



--------------------------------------------------------------------------------

Incremental Revolving Lender’s Incremental Commitment by the Aggregate
Commitment (after giving effect to the effectiveness of the Incremental
Commitments on such date) and (ii) such funds will be applied to the prepayment
of outstanding ABR Loans held by the Revolving Lenders other than the
Incremental Revolving Lenders, and transferred by the Administrative Agent to
the Revolving Lenders other than the Incremental Revolving Lenders, in such
amounts so that, after giving effect thereto, all ABR Loans will be held by the
Revolving Lenders in accordance with their then-current Applicable Percentages.
On the date of the effectiveness of such Incremental Commitments, the Borrower
will pay to the Administrative Agent, for the accounts of the Revolving Lenders
receiving such prepayments, accrued and unpaid interest on the principal amounts
of their Revolving Loans being prepaid. The Administrative Agent and the Lenders
hereby agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.

(f) The Administrative Agent shall notify Lenders promptly upon receipt by the
Administrative Agent of any notice from the Borrower referred to in
Section 2.20(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof and of the Applicable
Percentages of the Revolving Lenders after giving effect thereto and of the
assignments deemed to have been made pursuant to Section 2.20(e).

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to the Lenders as to
itself and each Subsidiary as follows:

SECTION 3.01. Organization; Powers. Holdings, the Borrower and each Subsidiary
is duly organized, validly existing and (to the extent the concept is applicable
in such jurisdiction) in good standing under the laws of the jurisdiction of its
organization, has all power and authority and all material Governmental
Approvals required for the ownership and operation of its properties and the
conduct of its business as now conducted and as proposed to be conducted and is
qualified to do business, and is in good standing, in every jurisdiction where
such qualification is required, except in the case of each of the foregoing
(other than the due organization and valid existence of the Loan Parties) where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Transactions to be entered into
by each Loan Party are within such Loan Party’s corporate or other
organizational powers and have been duly authorized by all necessary corporate
or other organizational and, if required, stockholder or other equityholder
action of each Loan Party. This Agreement has been duly executed and delivered
by each of Holdings and the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal,

 

64



--------------------------------------------------------------------------------

valid and binding obligation of Holdings, the Borrower or such Loan Party, as
the case may be, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; Absence of Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with or
any other action by any Governmental Authority, except (i) such as have been
obtained or made and are in full force and effect and (ii) filings necessary to
perfect Liens created under the Loan Documents, (b) will not violate any
applicable law, including any order of any Governmental Authority, (c) will not
violate the charter, by-laws or other organizational documents of Holdings, the
Borrower or any Subsidiary, (d) will not violate or result (alone or with notice
or lapse of time, or both) in a default under any indenture or other agreement
or instrument binding upon Holdings, the Borrower or any Subsidiary or any of
their assets, or give rise to a right thereunder to require any payment,
repurchase or redemption to be made by Holdings, the Borrower or any Subsidiary,
or give rise to a right of, or result in, any termination, cancellation,
acceleration or right of renegotiation of any obligation thereunder, and
(e) except for Liens created under the Loan Documents, will not result in the
creation or imposition of any Lien on any asset of Holdings, the Borrower or any
Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) Holdings has
heretofore furnished to the Lenders its consolidated balance sheet and
statements of operations, stockholders’ equity and cash flows (i) as of and for
the fiscal year ended December 26, 2010, audited by and accompanied by the
opinion of KPMG LLP, independent registered public accounting firm, and (ii) as
of and for the fiscal quarter and the portion of the fiscal year ended March 27,
2011, certified by its chief financial officer. Such financial statements
present fairly, in all material respects, the financial position, results of
operations and cash flows of Holdings and its consolidated subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of certain footnotes in the case of
the statements referred to in clause (ii) above.

(b) Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of Holdings, the
Borrower or any Subsidiary has, as of the Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses.

(c) Since December 26, 2010, there has been no event or condition that has
resulted, or could reasonably be expected to result, in a material adverse
change in the business, assets, operations, or condition (financial or
otherwise) of Holdings, the Borrower and the Subsidiaries, taken as a whole.

SECTION 3.05. Properties. (a) Holdings, the Borrower and each Subsidiary has
good title to, or valid leasehold interests in, all its property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes, subject to Permitted Encumbrances.

 

65



--------------------------------------------------------------------------------

(b) Holdings, the Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by Holdings, the Borrower and the
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of Holdings, the Borrower or any
Subsidiary, threatened against or affecting Holdings, the Borrower or any
Subsidiary that (i) could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) involve any of the
Loan Documents or the Transactions.

(b) Except with respect to any matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, none of
Holdings, the Borrower or any Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received any written notice of any claim
with respect to any Environmental Liability or (iv) has knowledge of any basis
for any Environmental Liability other than as disclosed in Holdings’ filings
with the SEC.

SECTION 3.07. Compliance with Laws and Agreements. Holdings, the Borrower and
each Subsidiary is in compliance with all laws, including all orders of
Governmental Authorities, applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.

SECTION 3.08. Investment Company Status. None of Holdings, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.09. Taxes. Holdings, the Borrower and each Subsidiary has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which Holdings, the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
the failure to pay any Taxes or file any Tax return or report could not,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

 

66



--------------------------------------------------------------------------------

SECTION 3.10. ERISA; Labor Matters. (a) As of the Effective Date, (i) Holdings,
the Borrower and each ERISA Affiliate do not sponsor, maintain or contribute to
any Plan, (ii) Holdings, the Borrower and each ERISA Affiliate do not
participate in or contribute to any Multiemployer Plan, and (iii) neither
Holdings, the Borrower, or any ERISA Affiliate reasonably expects to sponsor,
maintain, or contribute to any Plan, or participate in or contribute to any
Multiemployer Plan.

(b) As of the Effective Date, neither Holdings, the Borrower or any ERISA
Affiliate has incurred any liability in respect of any Plan or Multiemployer
Plan.

(c) No ERISA Events have occurred or are reasonably expected to occur that
could, in the aggregate, reasonably be expected to result in a Material Adverse
Effect.

(d) As of the Effective Date, there are no strikes, lockouts or slowdowns
against Holdings, the Borrower or any Subsidiary pending or, to their knowledge,
threatened that could, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. Except as would not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect, the hours worked
by and payments made to employees of Holdings, the Borrower and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law relating to such matters. All
material payments due from Holdings, the Borrower or any Subsidiary, or for
which any claim may be made against Holdings, the Borrower or any Subsidiary, on
account of wages and employee health and welfare insurance and other benefits,
have been paid or accrued as liabilities on the books of Holdings, the Borrower
or such Subsidiary. The consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement under which Holdings, the Borrower or
any Subsidiary is bound.

SECTION 3.11. Subsidiaries and Joint Ventures. Schedule 3.11 sets forth, as of
the Effective Date, the name and jurisdiction of organization of, and the
percentage of each class of Equity Interests owned by Holdings, the Borrower or
any Subsidiary in, (a) each Subsidiary and (b) each joint venture in which
Holdings, the Borrower or any Subsidiary owns any Equity Interests, and
identifies each Material Subsidiary.

SECTION 3.12. Insurance. Schedule 3.12 sets forth a description of all insurance
maintained by or on behalf of Holdings, the Borrower and the Subsidiaries as of
the Effective Date.

SECTION 3.13. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date, including the making of each Loan to be made on
the Effective Date and the application of the proceeds of such Loans, and after
giving effect to the rights of subrogation and contribution under the Collateral
Agreement, (a) the fair value of the assets of the Loan Parties, on a
consolidated basis, will exceed their debts and liabilities, subordinated,
contingent or otherwise, (b) the present fair saleable value of the assets of
Loan Parties, on a consolidated basis, will be

 

67



--------------------------------------------------------------------------------

greater than the amount that will be required to pay the probable liability on
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured, (c) the Loan
Parties, on a consolidated basis, will be able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) the Loan Parties, on a
consolidated basis, will not have unreasonably small capital with which to
conduct the business in which they are engaged, as such business is now
conducted and is proposed to be conducted following the Effective Date.

SECTION 3.14. Disclosure. None of the reports, financial statements,
certificates or other information furnished by or on behalf of Holdings, the
Borrower or any Subsidiary to the Administrative Agent, the Arrangers or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document, included herein or therein or furnished hereunder or thereunder (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to forecasts or projected
financial information, Holdings and the Borrower represent only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time made and at the time so furnished and, if furnished
prior to the Effective Date, as of the Effective Date (it being understood that
such forecasts and projections may vary from actual results and that such
variances may be material).

SECTION 3.15. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral and (i) when the Collateral
constituting certificated securities (as defined in the Uniform Commercial Code)
is delivered to the Administrative Agent, together with instruments of transfer
duly endorsed in blank, the security interest created under the Collateral
Agreement will constitute a fully perfected security interest in all right,
title and interest of the pledgors thereunder in such Collateral, prior and
superior in right to any other Person, and (ii) when financing statements in
appropriate form are filed in the applicable filing offices, the security
interest created under the Collateral Agreement will constitute a fully
perfected security interest in all right, title and interest of the Loan Parties
in the Collateral to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person, except for rights secured by Liens permitted under Section 6.02.

(b) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02.

 

68



--------------------------------------------------------------------------------

SECTION 3.16. Use of Proceeds; Federal Reserve Regulations. All proceeds of the
Loans will be used by the Borrower to pay all principal, premium (if any),
interest, fees and other amounts due or outstanding under the Existing Credit
Agreement as of the Effective Date, to pay the fees and expenses relating to the
Transactions and for lawful corporate and working capital purposes. No part of
the proceeds of the Loans will be used, directly or indirectly, for any purpose
that entails a violation (including on the part of any Lender) of any of the
regulations of the Board of Governors, including Regulations U and X. Not more
than 25% of the value of the assets of Holdings, the Borrower and the
Subsidiaries subject to any provision of this Agreement or any other Loan
Document that restricts the ability of Holdings, the Borrower or any Subsidiary
to sell, create any Lien on or otherwise dispose of its assets will at any time
be represented by margin stock.

SECTION 3.17. Anti-Terrorism Law. (a) No Loan Party and, to the knowledge
Holdings and the Borrower, none of its Affiliates is in violation of any
requirement of law relating to terrorism or money laundering (“Anti-Terrorism
Laws”), including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the Patriot Act.

(b) No Loan Party and, to the knowledge of Holdings and the Borrower, no
Affiliate or broker or other agent of such Loan Party acting or benefiting in
any capacity in connection with the Loans and the Letters of Credit is any of
the following:

(i) a person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a person owned or controlled by, or acting for or on behalf of, any person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a person with which any Lender or the Issuing Bank is prohibited from
dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a person that is named as a “specially designated national and blocked
person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

 

69



--------------------------------------------------------------------------------

(c) No Loan Party (i) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any person
described in paragraph (b) above, (ii) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

SECTION 3.18. Senior Indebtedness. The Loan Documents Obligations constitute
“Senior Indebtedness” (or any comparable term) under and as defined in the
documentation governing any Subordinated Indebtedness of Holdings, the Borrower
and the Subsidiary Loan Parties.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions shall be
satisfied (or waived in accordance with Section 9.02):

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) evidence satisfactory to the Administrative Agent (which may include a
facsimile transmission) that such party has signed a counterpart of this
Agreement.

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of each of (i) Gibson, Dunn & Crutcher LLP, counsel
for Holdings and the Borrower, and (ii) local or in-house counsel for Holdings
and the Borrower in each jurisdiction in which any Subsidiary Loan Party is
organized or in which any Foreign Subsidiary the Equity Interests of which shall
have been pledged pursuant to a Foreign Pledge Agreement is organized, and the
laws of which are not covered by the opinion letter referred to in clause
(i) above, in each case in form and substance reasonably satisfactory to the
Administrative Agent; provided that the Administrative Agent shall not require
opinions of local counsel for Holding and the Borrower in any jurisdiction in
which any Domestic Subsidiary that is not a Material Subsidiary is located to
the extent that the Administrative Agent, in consultation with Holdings and the
Borrower, determines that the cost of obtaining such opinions shall be excessive
in view of the benefits to be obtained by the Lenders therefrom.

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party in its jurisdiction of
organization, the authorization of the Transactions and any other legal matters
relating to the Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent.

 

70



--------------------------------------------------------------------------------

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief executive officer or the chief financial
officer of each of Holdings and the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02 and the first
sentence of paragraph (f) of this Section 4.01.

(e) The Administrative Agent shall have received all fees and other amounts due
and payable and invoiced on or prior to the Effective Date, including, to the
extent invoiced, payment or reimbursement of all fees and expenses (including
fees, charges and disbursements of counsel) required to be paid or reimbursed by
any Loan Party under the Engagement Letter, the Fee Letters or any Loan
Document.

(f) The Collateral and Guarantee Requirement shall have been satisfied. The
Administrative Agent shall have received a completed Perfection Certificate,
dated the Effective Date and signed by an executive officer or a Financial
Officer of each of Holdings and the Borrower, together with all attachments
contemplated thereby, including the results of a search of the Uniform
Commercial Code (or equivalent) filings made with respect to the Loan Parties in
the jurisdictions contemplated by the Perfection Certificate and copies of the
financing statements (or similar documents) disclosed by such search and
evidence reasonably satisfactory to the Administrative Agent that the Liens
indicated by such financing statements (or similar documents) are permitted
under Section 6.02 or have been, or substantially contemporaneously with the
initial funding of Loans on the Effective Date will be, released.

(g) The Lenders shall have received the financial statements, opinions and
certificates referred to in Section 3.04.

(h) Prior to or substantially contemporaneously with the initial funding of
Loans on the Effective Date, all principal, premium, if any, interest, fees and
other amounts due or outstanding under the Existing Credit Agreement (other than
letters of credit outstanding thereunder, for which arrangements reasonably
satisfactory to the Administrative Agent and the issuing bank thereof shall have
been made) shall have been or shall be paid in full, the commitments thereunder
shall have been or shall be terminated and all guarantees and Liens existing in
connection therewith shall have been or shall be discharged and released, and
the Administrative Agent shall have received reasonably satisfactory evidence
thereof. Immediately after giving effect to the Transactions, none of Holdings,
the Borrower or any Subsidiary shall have outstanding any shares of preferred
stock or other preferred Equity Interests or any Indebtedness, other than
(i) Indebtedness incurred under the Loan Documents and (ii) Indebtedness set
forth on Schedule 6.01.

(i) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the chief financial officer of each of Holdings and
the Borrower, as to the solvency of the Loan Parties as of the Effective Date on
a consolidated basis after giving effect to the Transactions, in form and
substance reasonably satisfactory to the Administrative Agent.

 

71



--------------------------------------------------------------------------------

(j) The Lenders shall have received all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act.

The Administrative Agent shall notify Holdings, the Borrower and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived in accordance with Section 9.02) at or prior to 5:00 p.m., New York City
time, on May 20, 2011 (and, in the event such conditions shall not have been so
satisfied or waived, the Commitments shall terminate at such time).

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to receipt of the request therefor in
accordance herewith and to the satisfaction of the following conditions:

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct (i) in the case of the representations and
warranties qualified as to materiality, in all respects and (ii) otherwise, in
all material respects, in each case on and as of the date of such Borrowing or
the date of issuance, amendment, renewal or extension of such Letter of Credit,
as applicable, except in the case of any such representation and warranty that
expressly relates to a prior date, in which case such representation and
warranty shall be so true and correct on and as of such prior date.

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

On the date of any Borrowing or the issuance, amendment, renewal or extension of
any Letter of Credit, Holdings and the Borrower shall be deemed to have
represented and warranted that the conditions specified in paragraphs (a) and
(b) of this Section have been satisfied and that, after giving effect to such
Borrowing, or such issuance, amendment, renewal or extension of a Letter of
Credit, the Aggregate Revolving Exposure (or any component thereof) shall not
exceed the maximum amount thereof (or the maximum amount of any such component)
specified in Section 2.01(a), 2.04(a) or 2.05(b).

 

72



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. Holdings and the
Borrower will furnish to the Administrative Agent, on behalf of each Lender:

(a) within 90 days after the end of each fiscal year of Holdings (or, so long as
Holdings shall be subject to periodic reporting obligations under the Exchange
Act, by the date that the Annual Report on Form 10-K of Holdings for such fiscal
year would be required to be filed under the rules and regulations of the SEC,
giving effect to any automatic extension available thereunder for the filing of
such form), its audited consolidated balance sheet and related consolidated
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal year, setting forth in each case in comparative form the
figures for the prior fiscal year, all audited by and accompanied by the opinion
of KPMG LLP or another independent registered public accounting firm of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial position, results of operations and cash
flows of Holdings and its consolidated subsidiaries on a consolidated basis as
of the end of and for such year in accordance with GAAP;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of Holdings (or, so long as Holdings shall be subject to
periodic reporting obligations under the Exchange Act, by the date that the
Quarterly Report on Form 10-Q of Holdings for such fiscal quarter would be
required to be filed under the rules and regulations of the SEC, giving effect
to any automatic extension available thereunder for the filing of such form),
its consolidated balance sheet and related consolidated statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the prior
fiscal year, all certified by a Financial Officer of Holdings as presenting
fairly, in all material respects, the financial position, results of operations
and cash flows of Holdings and its consolidated subsidiaries on a consolidated
basis as of the end of and for such fiscal quarter and such portion of the
fiscal year in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of certain footnotes;

 

73



--------------------------------------------------------------------------------

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a completed Compliance Certificate signed by a Financial Officer of
each of Holdings and the Borrower, (i) certifying as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Sections 6.11 and
6.12, (iii) certifying as to which Subsidiaries are Material Subsidiaries and
certifying that none of the combined consolidated total assets, combined
consolidated EBITDA or combined consolidated revenues of all Subsidiaries that
do not constitute Material Subsidiaries exceeds 10% of the combined total assets
of Holdings and its subsidiaries, 10% of the combined EBITDA of Holdings and its
subsidiaries or 10% of the combined total revenues of Holdings and its
subsidiaries, respectively, (iv) in the case of any Compliance Certificate that
is delivered concurrently with financial statements delivered under clause (a)
above, setting forth reasonably detailed calculations with respect to which
Subsidiaries are Material Subsidiaries based on the information contained in
such financial statements, (v) stating whether any change in GAAP or in the
application thereof has occurred since the date of the consolidated balance
sheet of Holdings most recently theretofore delivered under clause (a) or
(b) above (or, prior to the first such delivery, referred to in Section 3.04)
and, if any such change has occurred, specifying the effect of such change on
the financial statements (including those for the prior periods) accompanying
such certificate, (vi) certifying that all notices required to be provided under
Sections 5.03 and 5.04 have been provided and (vii) in the case of any delivery
of financial statements under clause (a) above, setting forth a reasonably
detailed calculation of Adjusted Net Income for the applicable fiscal year;

(d) not later than 30 days after the commencement of each fiscal year of
Holdings, a reasonably detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet and related projected
statements of income and cash flows as of the end of and for such fiscal year
and setting forth the assumptions used for purposes of preparing such budget);
and

(e) promptly after any reasonable request therefor, such other information
regarding the operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition of Holdings, the Borrower or any
Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to this Section shall be deemed to
have been delivered if such information, or one or more annual or quarterly
reports containing such information (including, in the case of certifications
required pursuant to clause (b) above, the certifications accompanying any such
quarterly report pursuant to Section 302 of the Sarbanes-Oxley Act of 2002),
shall have been posted by the Administrative Agent on an IntraLinks or similar
site to which the Lenders have been granted access or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications

 

74



--------------------------------------------------------------------------------

pursuant to procedures approved by the Administrative Agent. In the event any
financial statements delivered under clause (a) or (b) above shall be restated,
Holdings shall deliver, promptly after such restated financial statements become
available, revised Compliance Certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer of
Holdings.

SECTION 5.02. Notices of Material Events. Holdings and the Borrower will furnish
to the Administrative Agent prompt written notice of the following:

(a) the occurrence of, or receipt by Holdings or the Borrower of any written
notice claiming the occurrence of, any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings, the
Borrower or any Subsidiary that could reasonably be expected to result in a
Material Adverse Effect or that in any manner questions the validity of any Loan
Document;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings, the Borrower and the Subsidiaries in an aggregate amount
of $25,000,000 or more;

(d) any other development that has resulted, or could reasonably be expected to
result, in a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Holdings or the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

SECTION 5.03. Additional Subsidiaries. If any Subsidiary is formed or acquired
after the Effective Date, or if any Equity Interests or Indebtedness are issued
by any Subsidiary to any Loan Party after the Effective Date (in the case of
Indebtedness, to the extent not evidenced by the Global Intercompany Note),
Holdings and the Borrower will, as promptly as practicable thereafter, and in
any event within 30 days (or such longer period as the Administrative Agent may
agree to in writing), notify the Administrative Agent thereof and cause the
Collateral and Guarantee Requirement, to the extent applicable, to be satisfied
with respect to such Subsidiary and with respect to any Equity Interests in or
Indebtedness of such Subsidiary owned by any Loan Party.

SECTION 5.04. Information Regarding Guarantees and Collateral. Holdings and the
Borrower will furnish to the Administrative Agent prompt written notice of any
change in (i) the legal name of any Loan Party, as set forth in its
organizational documents, (ii) the jurisdiction of organization or the form of
organization of any Loan Party (including as a result of any merger or
consolidation), (iii) the location of the chief executive office of any Loan
Party or (iv) the organizational identification number, if any, or, with respect
to any Loan Party organized under the laws of a

 

75



--------------------------------------------------------------------------------

jurisdiction that requires such information to be set forth on the face of a
Uniform Commercial Code financing statement, the Federal Taxpayer Identification
Number of such Loan Party. Holdings and the Borrower agree not to effect or
permit any change referred to in the preceding sentence unless all filings have
been made under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected security interest in all the
Collateral.

SECTION 5.05. Existence; Conduct of Business. Holdings, the Borrower and each
Subsidiary will do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence and the rights, licenses,
permits, privileges, franchises, patents, copyrights, trademarks and trade
names, except as could not, individually or in the aggregate, reasonably be
expected to be materially adverse to the conduct of the business of Holdings,
the Borrower and the Subsidiaries as a whole; provided that the foregoing shall
not prohibit any transaction permitted under Section 6.03 or 6.05.

SECTION 5.06. Payment of Obligations. Holdings, the Borrower and each Subsidiary
will (i) pay all of its obligations, except such non-payment as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, and (ii) pay its Tax liabilities prior to the date on
which penalties attach thereto, provided that none of Holdings, the Borrower or
any Subsidiary shall be required to pay any such Tax liability which is being
contested in good faith and by proper proceedings if it has maintained adequate
reserves with respect thereto in accordance with GAAP.

SECTION 5.07. Maintenance of Properties. Holdings, the Borrower and each
Subsidiary will keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

SECTION 5.08. Insurance. Holdings, the Borrower and each Subsidiary will
maintain, with financially sound and reputable insurance companies, insurance in
such amounts (with no greater risk retention) and against such risks as are
customarily maintained by companies of established repute engaged in the same or
similar businesses operating in the same or similar locations.

SECTION 5.09. Books and Records; Inspection and Audit Rights. Holdings, the
Borrower and each Subsidiary will keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and applicable law
are made of all dealings and transactions in relation to its business and
activities. Holdings, the Borrower and each Subsidiary will permit the
Administrative Agent or any Lender, and any agent designated by any of the
foregoing, upon reasonable prior notice, (a) to visit and inspect its
properties, (b) to examine and make extracts from its books and records and
(c) to discuss its operations, business affairs, assets, liabilities (including
contingent liabilities) and financial condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

76



--------------------------------------------------------------------------------

SECTION 5.10. Compliance with Laws. Holdings, the Borrower and each Subsidiary
will comply with all laws, including all orders of any Governmental Authority,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds of the
Revolving Loans and Swingline Loans will be used only (i) to pay all principal,
premium (if any), interest, fees and other amounts due or outstanding under the
Existing Credit Agreement as of the Effective Date and to pay the fees and
expenses relating to the Transactions and (ii) for working capital and other
lawful corporate purposes of the Borrower and the Subsidiaries. Letters of
Credit will be issued only to support obligations of the Borrower incurred in
the ordinary course of business.

SECTION 5.12. Further Assurances. Holdings, the Borrower and each other Loan
Party will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing of financing statements and other documents), that may be required under
any applicable law, or that the Administrative Agent may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied at all
times or otherwise to effectuate the provisions of the Loan Documents, all at
the expense of the Loan Parties. Holdings and the Borrower will provide to the
Administrative Agent, from time to time upon request, evidence reasonably
satisfactory to the Administrative Agent as to the perfection and priority of
the Liens created or intended to be created by the Security Documents.

SECTION 5.13. Certain Post-Closing Obligations. To the extent that any
Subsidiary set forth on Schedule 1.01(a) shall not have been reorganized as a
subsidiary of BermudaCo or a subsidiary thereof (or, in the case of Fairchild
Semiconductor Asia Pacific Pte. Ltd., a subsidiary of Fairchild Semiconductor
Hong Kong Limited) on or prior to the date that is 180 days after the Effective
Date (or such later date as may be agreed to by the Administrative Agent),
Holdings and the Borrower shall cause the Equity Interests in such Subsidiary to
be pledged pursuant to a Foreign Pledge Agreement, in accordance with the
Collateral and Guarantee Requirement, by such date.

ARTICLE VI

Negative Covenants

Until the Commitments shall have expired or been terminated, the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, all Letters of Credit shall have expired or been terminated and all LC
Disbursements shall have been reimbursed, each of Holdings and the Borrower
covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) None of Holdings, the
Borrower or any Subsidiary will create, incur, assume or permit to exist any
Indebtedness, except:

(i) Indebtedness created under the Loan Documents;

 

77



--------------------------------------------------------------------------------

(ii) Indebtedness existing on the date hereof and set forth on Schedule 6.01 and
Refinancing Indebtedness in respect thereof;

(iii) Indebtedness of any Subsidiary to Holdings, the Borrower or any
Subsidiary; provided that (A) such Indebtedness shall not have been transferred
to any Person other than Holdings, the Borrower or any Subsidiary, (B) any such
Indebtedness owing by any Loan Party shall be subordinated to the Loan Documents
Obligations pursuant to the Intercompany Subordination Agreement, (C) any such
Indebtedness owing to any Loan Party shall be evidenced by the Global
Intercompany Note, which shall have been pledged pursuant to the Collateral
Agreement, and (D) any such Indebtedness owing by any Subsidiary that is not a
Loan Party to any Loan Party shall be incurred in compliance with Section 6.04;

(iv) Guarantees incurred in compliance with Section 6.04;

(v) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets; provided that (A) such Indebtedness is
incurred prior to or within 90 days after such acquisition or the completion of
such construction or improvement and the principal amount of such Indebtedness
does not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (B) the aggregate principal amount of Indebtedness permitted
by this clause (v) shall not exceed $75,000,000 at any time outstanding;

(vi) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary in a Permitted Acquisition or other acquisition
permitted hereunder; provided that (A) such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired, (B) the aggregate principal amount of Indebtedness permitted by
this clause (vi) shall not exceed $75,000,000 at any time outstanding and (C) at
the time of the acquisition or assumption of any such Indebtedness, the Borrower
shall have delivered to the Administrative Agent a certificate executed by a
Financial Officer of the Borrower demonstrating compliance, on a pro forma basis
in accordance with Section 1.04(b), with the covenants set forth in
Sections 6.11 and 6.12;

(vii) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds; provided that such
Indebtedness shall be repaid in full within five Business Days of the incurrence
thereof;

 

78



--------------------------------------------------------------------------------

(viii) Indebtedness of Foreign Subsidiaries in an aggregate principal amount not
in excess of $50,000,000 at any time outstanding;

(ix) Permitted Subordinated Indebtedness, provided that, after giving effect to
the incurrence thereof, Holdings and the Borrower shall be in compliance with
the covenants set forth in Sections 6.11 and 6.12 on a pro forma basis in
accordance with Section 1.04(b) and with the other covenants set forth in this
Article VI after giving effect thereto;

(x) other Indebtedness of Holdings, the Borrower or any Subsidiary in an
aggregate principal amount not exceeding $150,000,000, at any time outstanding;
provided that (A) no Default or Event of Default then exists or would result
therefrom, (B) no more than $25,000,000 in the aggregate of such Indebtedness at
any time outstanding may be incurred by Subsidiaries pursuant to this clause
(x), (C) such Indebtedness shall be unsecured except to the extent permitted
pursuant to Section 6.02(i) and (D) no such Indebtedness shall mature or require
any amortization payment to be made prior to the date that is 91 days after the
Maturity Date;

(xi) Indebtedness in respect of letters of credit, bank guarantees and similar
instruments issued for the account of Holdings, the Borrower or any Subsidiary
in the ordinary course of business supporting obligations under (A) workers’
compensation, unemployment insurance and other social security laws and
(B) bids, trade contracts, leases, statutory obligations, surety and appeal
bonds, performance bonds and obligations of a like nature;

(xii) Indebtedness of the Borrower or any Subsidiary in the form of earn-outs or
deferred payments of a similar nature incurred in connection with any Permitted
Acquisition or other Investment permitted pursuant to Section 6.04; and

(xiii) other unsecured Indebtedness of Holdings or the Borrower, provided that
(A) no Default or Event of Default then exists or would result therefrom,
(B) such Indebtedness is not at any time guaranteed by any Subsidiary that is
not a Loan Party, (C) the Leverage Ratio, calculated on a pro forma basis after
giving effect to such Indebtedness, is less than 1.50 to 1.00 and (D) no such
Indebtedness shall mature or require any amortization payment to be made prior
to the date that is 91 days after the Maturity Date.

(b) Holdings shall not issue any preferred stock or other preferred Equity
Interests; provided that (i) Holdings may issue preferred stock or other
preferred Equity Interests that, in each case, do not constitute Disqualified
Equity Interests.

 

79



--------------------------------------------------------------------------------

SECTION 6.02. Liens. None of Holdings, the Borrower or any Subsidiary will
create, incur, assume or permit to exist any Lien on any asset now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof, except:

(a) Liens created under the Loan Documents;

(b) Permitted Encumbrances;

(c) any Lien on any asset of Holdings, the Borrower or any Subsidiary existing
on the date hereof and set forth on Schedule 6.02; provided that (i) such Lien
shall not apply to any other asset of Holdings, the Borrower or any Subsidiary
and (ii) such Lien shall secure only those obligations that it secures on the
date hereof and any extensions, renewals and refinancings thereof that do not
increase the outstanding principal amount of such obligations and, in the case
of any such obligations constituting Indebtedness, that are permitted under
Section 6.01 as Refinancing Indebtedness in respect thereof;

(d) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary after the date hereof prior to the time such Person becomes a
Subsidiary; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Subsidiary, as the
case may be, (ii) such Lien shall not apply to any other asset of the Borrower
or any Subsidiary, (iii) such Lien shall secure only those obligations that it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and (iv) the Indebtedness secured thereby is
permitted pursuant to Section 6.01(a)(vi);

(e) Liens on fixed or capital assets acquired, constructed or improved by the
Borrower or any Subsidiary; provided that (i) such Liens secure only
Indebtedness permitted by clause (v) of Section 6.01(a) and obligations relating
thereto not constituting Indebtedness and (ii) such Liens shall not apply to any
other asset of the Borrower or any Subsidiary;

(f) in connection with the sale or transfer of all the Equity Interests in a
Subsidiary in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof;

(g) in the case of any Subsidiary that is not a wholly-owned Subsidiary, any put
and call arrangements related to its Equity Interests set forth in its
organizational documents or any related joint venture or similar agreement;

(h) any Lien on assets of Foreign Subsidiaries securing Indebtedness or other
obligations of Foreign Subsidiaries permitted hereunder;

(i) other Liens securing Indebtedness or other obligations in an aggregate
principal amount not to exceed $25,000,000 at any time outstanding, provided
that such Liens do not attach to properties or assets constituting Collateral;

 

80



--------------------------------------------------------------------------------

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods; and

(k) licenses and sublicenses of intellectual property granted in the ordinary
course of business.

Notwithstanding anything to the contrary herein, (x) Holdings will not create,
incur, assume or permit to exist any Lien on any asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect thereof, except Liens referred to in paragraphs
(a), (b) and (c) of this Section, (y) none of Holdings, the Borrower or any
other Subsidiary will at any time permit to exist any Lien (other than Permitted
Encumbrances) on any intellectual property that has been transferred to a
Foreign Subsidiary pursuant to a Permitted IP Transfer so long as such
intellectual property is owned by any Foreign Subsidiary and (z) none of
Holdings, the Borrower or any other Subsidiary will at any time permit to exist
any Lien on the assets of or Equity Interests in any Foreign Subsidiary to
secure any Indebtedness of any Loan Party (other than the Secured Obligations).

SECTION 6.03. Fundamental Changes; Business Activities. (a) Neither Holdings,
the Borrower or any Subsidiary will merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing, (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Person (other than the Borrower) may merge or
consolidate with any Subsidiary in a transaction in which the surviving entity
is a Subsidiary (and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party), (iii) any Subsidiary may
merge into or consolidate with any Person in a transaction permitted under
Section 6.05 in which the surviving entity is not a Subsidiary and (iv) any
Subsidiary (other than any Material Subsidiary) may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders; provided that any such merger or consolidation involving a Person that
is not a wholly-owned Subsidiary immediately prior thereto shall not be
permitted unless it is also permitted under Section 6.04.

(b) None of Holdings, the Borrower or any Subsidiary will engage to any material
extent in any business other than businesses of the type conducted by Holdings,
the Borrower and the Subsidiaries on the date hereof and businesses reasonably
related thereto.

(c) Except as set forth on Schedule 3.11, Holdings and the Borrower will not
permit (i) any Person other than the Borrower, or one or more Domestic
Subsidiaries, to own any Equity Interests in any Subsidiary meeting the criteria
set forth in the definition of the term “Domestic Subsidiary” (other than any
Foreign Subsidiary acquired pursuant to a Permitted Acquisition or other
Investment permitted hereunder that owned

 

81



--------------------------------------------------------------------------------

such Equity Interests at the time of such acquisition), (ii) any Subsidiary
treated as a disregarded entity for U.S. federal income tax purposes to own
voting stock of any Foreign Subsidiary (other than any such Subsidiary acquired
pursuant to a Permitted Acquisition or other Investment permitted hereunder that
owned such stock of such Foreign Subsidiary) to the extent such ownership would
cause such Subsidiary to constitute a U.S.-Based Foreign Subsidiary, or
(iii) any Subsidiary to own any Foreign Subsidiaries (other than any such
Subsidiary acquired pursuant to a Permitted Acquisition or other Investment
permitted hereunder that owned such Foreign Subsidiary at the time of such
acquisition) to the extent such ownership would cause such Subsidiary to
constitute a U.S.-Based Foreign Subsidiary.

(d) Notwithstanding anything to the contrary herein, Holdings (i) will not
engage in any business or activity other than its ownership of the Equity
Interests of the Borrower and activities incidental thereto; provided that
Holdings may engage in activities that are incidental to (A) the maintenance of
its existence in compliance with applicable law, (B) its employment of members
of management of the Borrower and (C) legal, tax and accounting matters in
connection with the foregoing activities, and (ii) will not own or acquire any
assets (other than Equity Interests in the Borrower, cash and Permitted
Investments) or incur any liabilities (other than Indebtedness permitted to be
incurred by it under Section 6.01, liabilities imposed by law, including
liabilities in respect of Taxes, and other liabilities incidental to its
existence and permitted business and activities).

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. None of
Holdings, the Borrower or any Subsidiary will purchase, hold, acquire (including
pursuant to any merger or consolidation with any Person that was not a
wholly-owned Subsidiary prior thereto), make or otherwise permit to exist any
Investment, except:

(a) Permitted Investments;

(b) Investments existing on the date hereof in Subsidiaries, and other
Investments existing on the date hereof and set forth on Schedule 6.04 (but not
any additions thereto (including any capital contributions) made after the date
hereof);

(c) Investments by Holdings, the Borrower and the Subsidiaries in Equity
Interests in their subsidiaries; provided that (i) such subsidiaries are
Subsidiaries prior to such investments, (ii) any such Equity Interests held by a
Loan Party shall be pledged in accordance with the requirements of the
definition of the term “Collateral and Guarantee Requirement” and (iii) the
aggregate amount of such Investments by Loan Parties in, and loans and advances
by Loan Parties to, and Guarantees by Loan Parties of Indebtedness and other
obligations of, Subsidiaries that are not Loan Parties (excluding all such
investments, loans, advances and Guarantees existing on the date hereof and
permitted by clause (b) above) at any time outstanding shall not exceed an
amount equal to (A) the CNTA Basket Amount minus (B) the aggregate amount of all
other CNTA Expenditures outstanding, in each case as of the date on which any
such Investment, loan, advance or Guarantee is made;

 

82



--------------------------------------------------------------------------------

(d) loans or advances made by Holdings, the Borrower or any Subsidiary to any
other Subsidiary; provided that (i) the Indebtedness resulting therefrom is
permitted by clause (iii) of Section 6.01(a) and (ii) the amount of such loans
and advances made by Loan Parties to Subsidiaries that are not Loan Parties
shall be subject to the limitation set forth in clause (c) above;

(e) Guarantees by Holdings, the Borrower or any Subsidiary of Indebtedness or
other obligations of Holdings, the Borrower or any Subsidiary (including any
such Guarantees arising as a result of any such Person being a joint and several
co-applicant with respect to any letter of credit or letter of guaranty);
provided that (i) a Subsidiary that has not Guaranteed the Secured Obligations
pursuant to the Collateral Agreement shall not Guarantee any Indebtedness or
other obligations of any Loan Party, (ii) the aggregate amount of Indebtedness
of Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall be subject to the limitation set forth in clause (c) above and (iii) the
aggregate amount of obligations of Subsidiaries that are not Loan Parties that
do not constitute Indebtedness and are Guaranteed by any Loan Party shall not
exceed $50,000,000 at any time outstanding;

(f) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(g) Investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

(h) Investments by Holdings, the Borrower or any Subsidiary that result solely
from the receipt by Holdings, the Borrower or such Subsidiary from any of its
subsidiaries of a dividend or other Restricted Payment in the form of Equity
Interests, evidences of Indebtedness or other securities (but not any additions
thereto made after the date of the receipt thereof);

(i) Investments in the form of Hedging Agreements permitted under Section 6.07;

(j) payroll, travel and similar advances to directors and employees of Holdings,
the Borrower or any Subsidiary to cover matters that are expected at the time of
such advances to be treated as expenses of Holdings, the Borrower or such
Subsidiary for accounting purposes and that are made in the ordinary course of
business;

(k) loans or advances to directors and employees of Holdings, the Borrower or
any Subsidiary made in the ordinary course of business; provided that the
aggregate amount of such loans and advances outstanding at any time shall not
exceed $10,000,000;

 

83



--------------------------------------------------------------------------------

(l) Investments in joint ventures not exceeding $75,000,000 in the aggregate at
any time outstanding;

(m) Permitted Acquisitions;

(n) other Investments and other acquisitions; provided that, at the time each
such Investment or acquisition is purchased, made or otherwise acquired, (A) no
Default shall have occurred and be continuing or would result therefrom,
(B) Holdings shall be in compliance with the covenants set forth in
Sections 6.11 and 6.12 on a pro forma basis in accordance with Section 1.04(b)
and (C) the aggregate amount of all Investments made in reliance on this
clause (n) outstanding at any time (including the aggregate amount of all
consideration paid in connection with all other acquisitions made in reliance on
this clause (n)), shall not exceed the sum of (1) $100,000,000 and (2) an amount
equal to (x) the CNTA Basket Amount minus (y) the aggregate amount of all other
CNTA Expenditures outstanding, in each case as of the date on which any such
Investment or acquisition is made or consummated;

(o) the reorganization of the Subsidiaries set forth on Schedule 6.04(o) hereto
(each, a “Specified Foreign Subsidiary”), and certain other Subsidiaries from
time to time after the Effective Date (together with the Specified Foreign
Subsidiaries, the “Transferred Foreign Subsidiaries”) as subsidiaries of
BermudaCo or a subsidiary thereof (each such reorganization, a “Bermuda
Subsidiary Transfer”) and the transfer by any Loan Party of intangible assets to
BermudaCo or a subsidiary thereof (each such transfer of assets, a “Bermuda
Asset Transfer”); provided that (i) each Transferred Foreign Subsidiary shall,
following the consummation of any Bermuda Subsidiary Transfer, remain a
wholly-owned Subsidiary and (ii) the aggregate amount of Bermuda Subsidiary
Transfers (other than Bermuda Subsidiary Transfers relating solely to Specified
Foreign Subsidiaries) and Bermuda Asset Transfers shall not exceed $100,000,000
(it being agreed that, for purposes of this clause (o), the amount of any
Bermuda Subsidiary Transfer or Bermuda Asset Transfer shall, as of any date of
determination, be equal to the fair value (as determined reasonably and in good
faith by the chief financial officer of Holdings and the Borrower) of the Equity
Interests in the applicable Transferred Foreign Subsidiary or other applicable
property as of the date of the applicable Bermuda Subsidiary Transfer or Bermuda
Asset Transfer, without any adjustment for increases or decreases in value of,
or write-ups, write-downs or write-offs with respect to, such Equity Interests
or property after the date of such transfer);

(p) earn-outs or other deferred amounts payable in connection with any
transaction permitted by Section 6.05;

 

84



--------------------------------------------------------------------------------

(q) Investments by Subsidiaries that are not Loan Parties, provided that any
cash or other assets provided by a Loan Party and used in connection with any
such Investment shall have been provided in compliance with clause (c) or (d) of
this Section, as the case may be; and

(r) Investments by Holdings, the Borrower or any Subsidiary that is a Loan Party
in, or acquisitions by any of them of all or substantially all the Equity
Interests of, Foreign Subsidiaries in an aggregate amount not to exceed, at any
time, (A) the sum of (1) $100,000,000 and (2) 50% of Cumulative Adjusted Net
Income minus (B) the aggregate amount of all Restricted Payments previously or
concurrently made in reliance on Section 6.08(a)(viii)(B) and all payments
previously or concurrently made in reliance on Section 6.08(b)(iv).

SECTION 6.05. Asset Sales. None of Holdings, the Borrower or any Subsidiary will
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it, nor will any Subsidiary issue any additional Equity
Interest in such Subsidiary (other than to Holdings, the Borrower or any
Subsidiary in compliance with Section 6.04, and other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law), except:

(a) sales, transfers and other dispositions of (i) inventory, (ii) used or
surplus equipment, (iii) obsolete, uneconomic or worn out property, plant and
equipment that does not constitute an operating unit of the Borrower and the
Subsidiaries and is not in use by the Borrower or any Subsidiary at the time of
the sale, transfer or other disposition thereof, and (iv) cash and Permitted
Investments, in the case of each of clauses (i)-(iv), in the ordinary course of
business;

(b) sales, transfers, leases and other dispositions to Holdings, the Borrower or
any Subsidiary (other than transfers, sales or dispositions of intellectual
property owned by the Borrower or a Subsidiary Loan Party to a Subsidiary that
is not a Loan Party, except to the extent permitted pursuant to
Section 6.04(o)); provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;

(c) sales, transfers or other dispositions of accounts receivable in connection
with the compromise or collection thereof in the ordinary course of business and
not as part of any accounts receivable financing transaction;

(d) dispositions of assets subject to any casualty or condemnation proceeding;

(e) dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such disposition are applied within 90 days to the purchase
price of such replacement property;

 

85



--------------------------------------------------------------------------------

(f) leases and licenses and sublicenses entered into in the ordinary course of
business, to the extent that they do not materially interfere with the business
of the Borrower or any Subsidiary;

(g) licenses or sublicenses of intellectual property granted by the Borrower or
any Subsidiary to the Borrower or any wholly-owned Subsidiary; and

(h) sales, transfers, leases and other dispositions of assets that are not
permitted by any other clause of this Section; provided that the aggregate fair
value of all assets sold, transferred, leased or otherwise disposed of in
reliance on this clause shall not exceed the greater of $100,000,000 and 7.5% of
Consolidated Net Tangible Assets (calculated based on the most recent
consolidated balance sheet of Holdings delivered to the Administrative Agent
pursuant to Section 5.01 as of such time) during any fiscal year of Holdings;

(i) the sale of the Mountaintop, Pennsylvania facility and the property, plant
and equipment directly related to such facility; and

(j) any Permitted IP Transfer;

provided that all sales, transfers, leases, licenses and other dispositions
permitted hereby (other than those permitted by clause (b)) shall be made for
fair market value and (other than those permitted by clause (b) (unless the
disposition is by a Loan Party to a Subsidiary that is not a Loan Party), (d) or
(e)(i)) for at least 75% cash consideration payable at the time of such sale,
transfer or other disposition (provided that sales, transfers, leases, licenses
and other dispositions permitted hereby in an aggregate amount not to exceed
$50,000,000 in any fiscal year of Holdings shall not be required to be made for
at least 75% cash consideration payable at such time).

Notwithstanding the foregoing, no such sale or transfer of any Equity Interests
in any Subsidiary shall be permitted unless (i) such Equity Interests constitute
all the Equity Interests in such Subsidiary held by Holdings, the Borrower and
the Subsidiaries and (ii) immediately after giving effect to such transaction,
Holdings, the Borrower and the Subsidiaries shall otherwise be in compliance
with Section 6.04.

SECTION 6.06. Sale/Leaseback Transactions. None of Holdings, the Borrower or any
Subsidiary will enter into any Sale/Leaseback Transaction unless (a) the sale or
transfer of the property thereunder is permitted under Section 6.05, (b) any
Capital Lease Obligations arising in connection therewith are permitted under
Section 6.01 and (c) any Liens arising in connection therewith (including Liens
deemed to arise in connection with any such Capital Lease Obligations) are
permitted under Section 6.02.

 

86



--------------------------------------------------------------------------------

SECTION 6.07. Hedging Agreements. None of Holdings, the Borrower or any
Subsidiary will enter into any Hedging Agreement, except (a) Hedging Agreements
entered into to hedge or mitigate risks to which Holdings, the Borrower or any
Subsidiary has actual exposure (other than in respect of Equity Interests or
Indebtedness of Holdings, the Borrower or any Subsidiary) and (c) Hedging
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of Holdings, the Borrower or any Subsidiary.

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) None of
Holdings, the Borrower or any Subsidiary will declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that (i) Holdings may declare and pay
dividends or make distributions with respect to its Equity Interests payable
solely in additional Equity Interests of Holdings, (ii) any Subsidiary may
declare and pay dividends or make other distributions with respect to its
capital stock, partnership or membership interests or other similar Equity
Interests, ratably to the holders of such Equity Interests, (iii) Holdings may
repurchase Equity Interests upon the exercise of stock options if such Equity
Interests represent a portion of the exercise price of such options,
(iv) Holdings may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in Holdings in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for capital stock in Holdings, (v) Holdings may make Restricted
Payments, not exceeding $15,000,000 in the aggregate for any fiscal year,
pursuant to and in accordance with stock option plans or other benefit plans or
agreements for directors, officers or employees of Holdings, the Borrower and
the Subsidiaries, (vi) the Borrower may pay cash dividends to Holdings for the
purpose of paying (and so long as all the proceeds thereof are promptly used by
Holdings to pay) its operating expenses incurred in the ordinary course of
business and other corporate overhead costs and expenses; provided that the
aggregate amount of all such dividends paid pursuant to this clause (vi) shall
not exceed $2,000,000 in any fiscal year of Holdings, (vii) the Borrower may pay
cash dividends to Holdings for the purpose of paying (so long as all the
proceeds thereof are promptly used by Holdings to pay) franchise taxes and
income taxes and interest and penalties with respect thereto, if any, payable by
Holdings; provided that any refund of such taxes, interest or penalties shall be
promptly paid by Holdings to the Borrower, and (viii) so long as no Default
shall have occurred and be continuing at the time of any purchase or other
Restricted Payment, (A) Holdings may repurchase shares of its common stock from,
and following the death, disability, retirement, or termination of employment of
employees, officers or directors of Holdings or its subsidiaries (and from any
of their estates or heirs) for cash in an aggregate, cumulative amount for all
such repurchases after the Effective Date not exceeding the sum of $4,000,000
and the net proceeds of any substantially concurrent issuance by Holdings of its
common stock (or options to purchase common stock) to other employees, members
of management, executive officers or directors of Holdings or any of its
subsidiaries, (B) Holdings may make Restricted Payments in an amount not to
exceed (1) the sum of (x) $100,000,000 and (y) 50% of Cumulative Adjusted Net
Income, minus (2) the aggregate amount of (x) all Restricted Payments made in
reliance on this clause (B) after December 26, 2010 at any time that the
condition set forth in the proviso to the immediately succeeding clause (C) is
not met, (y) all payments previously or concurrently made in reliance on
Section 6.08(b)(iv) and (z) all Investments made in

 

87



--------------------------------------------------------------------------------

reliance on Section 6.04(r) and outstanding at such time and all acquisitions
previously or concurrently made in reliance on Section 6.04(r), without
duplication, (C) Holdings may make other Restricted Payments provided that,
immediately after giving effect to any Restricted Payments made in reliance on
this clause (C), the Leverage Ratio is, on a pro forma basis, less than or equal
to 2.00 to 1.00 and (D) the Borrower may make Restricted Payments to Holdings
necessary to permit Holdings to make Restricted Payments in reliance on clauses
(v), (viii)(A), (viii)(B) and (viii)(C).

(b) None of Holdings, the Borrower any Subsidiary will make or agree to pay or
make, directly or indirectly, any payment or other distribution (whether in
cash, securities or other property) of or in respect of principal of or interest
on any unsecured Indebtedness or Indebtedness that is subordinated in right of
payment or security to the Loan Documents Obligations, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
conversion, retirement, acquisition, defeasance, cancelation or termination of
any such Indebtedness, except:

(i) regularly scheduled interest and principal payments as and when due in
respect of any Indebtedness, other than payments in respect of subordinated
Indebtedness prohibited by the subordination provisions thereof;

(ii) refinancing of Indebtedness to the extent permitted under Section 6.01;

(iii) payments of or in respect of Indebtedness made solely with Equity
Interests in Holdings; and

(iv) additional payments in respect of such Indebtedness in an aggregate amount
not to exceed (A) the sum of (1) $100,000,000 and (2) 50% of Cumulative Adjusted
Net Income minus (B) the aggregate amount of all Restricted Payments previously
or concurrently made in reliance on Section 6.08(a)(viii)(B) and all Investments
made in reliance on Section 6.04(r) and outstanding at such time and all
acquisitions previously or concurrently made in reliance on Section 6.04(r),
without duplication.

SECTION 6.09. Transactions with Affiliates. Neither Holdings, the Borrower or
any Subsidiary will sell, lease, license or otherwise transfer any assets to, or
purchase, lease, license or otherwise acquire any assets from, or otherwise
engage in any other transactions with, any of its Affiliates, except
(a) transactions in the ordinary course of business that are at prices and on
terms and conditions not less favorable to Holdings, the Borrower or such
Subsidiary than those that would prevail in arm’s-length transactions with
unrelated third parties, (b) transactions between or among the Loan Parties not
involving any other Affiliate and between Subsidiaries that are not Loan Parties
not involving any other Affiliate, (c) any Restricted Payment permitted under
Section 6.08, (d) issuances by Holdings of Equity Interests and receipt by
Holdings of capital contributions, (e) compensation and indemnification of, and
other employment arrangements with, directors, officers and employees of
Holdings, the Borrower or any Subsidiary entered in the ordinary course of
business, (f) loans and advances permitted under clauses (j) and (k) of
Section 6.04 and (g) Bermuda Subsidiary Transfers and Bermuda Asset Transfers
permitted under clause (o) of Section 6.04.

 

88



--------------------------------------------------------------------------------

SECTION 6.10. Restrictive Agreements. None of Holdings, the Borrower or any
Subsidiary will, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that restricts or imposes any condition upon
(a) the ability of Holdings, the Borrower or any Subsidiary to create, incur or
permit to exist any Lien upon any of its assets to secure any Secured
Obligations or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Equity Interests or to make or repay loans or
advances to Holdings, the Borrower or any Subsidiary or to Guarantee
Indebtedness of Holdings, the Borrower or any Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by law or
by any Loan Document, (B) restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any amendment or
modification expanding the scope of, any such restriction or condition), and
(C) in the case of any Subsidiary that is not a wholly-owned Subsidiary,
restrictions and conditions imposed by its organizational documents or any
related joint venture or similar agreement, provided that such restrictions and
conditions apply only to such Subsidiary and to any Equity Interests in such
Subsidiary and (D) customary negative pledge clauses and restrictions on the
ability of Holdings, the Borrower or any Subsidiary to Guarantee Indebtedness;
provided that such restrictions do not limit the Liens on Collateral to secure
Secured Obligations or the guarantees of the Loan Parties under the Collateral
Agreement, (ii) clause (a) of the foregoing shall not apply to (A) restrictions
or conditions imposed by any agreement relating to secured Indebtedness
permitted by clause (v) or (vi) of Section 6.01(a) if such restrictions or
conditions apply only to the assets securing such Indebtedness or (B) customary
provisions in leases and other agreements restricting the assignment thereof and
(iii) clause (b) of the foregoing shall not apply to (A) customary restrictions
and conditions contained in agreements relating to the sale of a Subsidiary, or
a business unit, division, product line or line of business, that are applicable
solely pending such sale, provided that such restrictions and conditions apply
only to the Subsidiary, or the business unit, division, product line or line of
business, that is to be sold and such sale is permitted hereunder,
(B) restrictions and conditions imposed by agreements relating to Indebtedness
of any Subsidiary in existence at the time such Subsidiary became a Subsidiary
and otherwise permitted by clause (vi) of Section 6.01(a) (but shall apply to
any extension or renewal of, or any amendment or modification expanding the
scope of, any such restriction or condition), provided that such restrictions
and conditions apply only to such Subsidiary, or (C) restrictions and conditions
imposed by agreements relating to Indebtedness of Foreign Subsidiaries permitted
under Section 6.01(a), provided that such restrictions and conditions apply only
to Foreign Subsidiaries. Nothing in this paragraph shall be deemed to modify the
requirements set forth in the definition of the term “Guarantee and Collateral
Requirement” or the obligations of the Loan Parties under Sections 5.03, 5.04,
5.12 or 5.13 hereof or under the Security Documents.

SECTION 6.11. Interest Expense Coverage Ratio. Holdings and the Borrower will
not permit the ratio of (a) Consolidated EBITDA to (b) Consolidated Cash
Interest Expense, in each case for any period of four consecutive fiscal
quarters, to be less than 3.00 to 1.00.

 

89



--------------------------------------------------------------------------------

SECTION 6.12. Leverage Ratio. Holdings and the Borrower will not permit the
Leverage Ratio on the last day of any fiscal quarter to exceed 3.25 to 1.00
calculated on a pro forma basis in accordance with Section 1.04(c).

SECTION 6.13. Fiscal Year. Holdings will not, and Holdings and the Borrower will
not permit any other Loan Party to, change its fiscal year to end on a date
other than the last Sunday in December.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

(c) any representation, warranty or statement made or deemed made by or on
behalf of Holdings, the Borrower or any Subsidiary in any Loan Document or in
any report, certificate, financial statement or other information provided
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder shall prove to have been incorrect in
any material respect when made or deemed made;

(d) Holdings or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.05 (with respect to the
existence of Holdings or the Borrower), 5.11 or 5.13 or in Article VI;

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Borrower (with a copy to the Administrative Agent in
the case of any such notice from a Lender);

 

90



--------------------------------------------------------------------------------

(f) Holdings, the Borrower or any Subsidiary shall fail to pay the principal of
any Material Indebtedness at the time such principal becomes due and payable
(including installments thereof) or to make any other payment (whether of
interest, termination payment or other payment obligation and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable and in each case with all applicable grace periods having
expired;

(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice and with all applicable grace periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf, or, in the case of any Hedging Agreement, the
applicable counterparty, to cause such Material Indebtedness to become due, or
to require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity or, in the case of any Hedging Agreement, to cause the
termination thereof; provided that this clause (g) shall not apply to
(A) secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Indebtedness or (B) any Indebtedness that
becomes due as a result of a refinancing thereof permitted by Section 6.01;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Holdings, the Borrower or any Material Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) Holdings, the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation (other than any
liquidation permitted by clause (iv) of Section 6.03(a)), reorganization or
other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Material
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) Holdings, the Borrower or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

 

91



--------------------------------------------------------------------------------

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing and liability therefor has not been denied by the insurer),
shall be rendered against Holdings, the Borrower, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of Holdings, the Borrower, or any Subsidiary to enforce any such
judgment;

(l) one or more judgments for injunctive relief shall be rendered against
Holdings, the Borrower, any Subsidiary or any combination thereof that could,
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect;

(m) one or more ERISA Events shall have occurred that could, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect;

(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material Collateral, with the priority required by the applicable
Security Document, except (i) as expressly provided in Section 9.13 or (ii) as a
result of the Administrative Agent’s failure to maintain possession of any stock
certificate, promissory note or other instrument delivered to it under the
Collateral Agreement;

(o) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except upon the consummation of any transaction permitted under this Agreement
as a result of which the Subsidiary Loan Party providing such Guarantee ceases
to be a Subsidiary or upon the termination of such Loan Document in accordance
with its terms; or

(p) a Change in Control shall occur;

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to Holdings and the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrower
hereunder,

 

92



--------------------------------------------------------------------------------

shall become due and payable immediately, and (iii) require the deposit of cash
collateral in respect of LC Exposure as provided in Section 2.05(i), in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by Holdings and the Borrower; and in the case of any
event with respect to Holdings or the Borrower described in clause (h) or (i) of
this Article, the Commitments shall automatically terminate, the principal of
the Loans then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower hereunder, shall immediately and
automatically become due and payable and the deposit of such cash collateral in
respect of LC Exposure shall immediately and automatically become due, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by Holdings and the Borrower.

ARTICLE VIII

The Administrative Agent

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents, and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States, each of the Lenders and the Issuing
Banks hereby grants to the Administrative Agent any required powers of attorney
to execute any Security Document governed by the laws of such jurisdiction on
such Lender’s or Issuing Bank’s behalf.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of business with Holdings, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or to exercise any discretionary power, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in the Loan Documents),
provided that the Administrative Agent shall not be required to take any action
that, in its opinion, could expose the Administrative Agent to liability or

 

93



--------------------------------------------------------------------------------

be contrary to any Loan Document or applicable law, and (c) except as expressly
set forth in the Loan Documents, the Administrative Agent shall not have any
duty to disclose, and shall not be liable for the failure to disclose, any
information relating to Holdings, the Borrower, any Subsidiary or any other
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or wilful misconduct. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by Holdings, the Borrower, a Lender or an Issuing
Bank, and the Administrative Agent shall not be responsible for or have any duty
to ascertain or inquire into (i) any statement, warranty or representation made
in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall not have any liability arising from any
confirmation of the Revolving Exposure or the component amounts thereof.

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof. The Administrative
Agent may consult with legal counsel (who may be counsel for Holdings or the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

94



--------------------------------------------------------------------------------

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facility provided for herein as well as activities as Administrative
Agent.

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its intent to resign,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent, which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed by the Borrower and such successor.
Notwithstanding the foregoing, in the event no successor Administrative Agent
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, the retiring Administrative Agent may give notice of the effectiveness
of its resignation to the Lenders, the Issuing Banks and the Borrower,
whereupon, on the date of effectiveness of such resignation stated in such
notice, (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents, provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Security Document for the benefit of the Secured
Parties, the retiring Administrative Agent shall continue to be vested with such
security interest as collateral agent for the benefit of the Secured Parties
and, in the case of any Collateral in the possession of the Administrative
Agent, shall continue to hold such Collateral, in each case until such time as a
successor Administrative Agent is appointed and accepts such appointment in
accordance with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the

 

95



--------------------------------------------------------------------------------

effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent, the Arrangers, the Co-Syndication Agents
or any other Lender or Issuing Bank, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Arrangers,
the Co-Syndication Agents or any other Lender or Issuing Bank, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption pursuant to which it shall become a Lender hereunder, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent or the Lenders on the Effective
Date.

No Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof. In the event of a
foreclosure by the Administrative Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Administrative Agent or any
Lender may be the purchaser or licensor of any or all of such Collateral at any
such sale or other disposition, and the Administrative Agent, as agent for and
representative of the Secured Parties (but not any Lender or Lenders in its or
their respective individual capacities unless Required Lenders shall otherwise
agree in writing) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Documents Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition. Each Secured Party, whether or not a party
hereto, will be deemed, by its acceptance of the benefits of the Collateral and
of the Guarantees of the Secured Obligations provided under the Loan Documents,
to have agreed to the foregoing provisions.

 

96



--------------------------------------------------------------------------------

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Obligations will create
(or be deemed to create) in favor of any Secured Party that is a party thereto
any rights in connection with the management or release of any Collateral or of
the obligations of any Loan Party under any Loan Document. By accepting the
benefits of the Collateral, each Secured Party that is a party to any such
Hedging Agreement shall be deemed to have appointed the Administrative Agent to
serve as administrative agent and collateral agent under the Loan Documents and
agreed to be bound by the Loan Documents as a Secured Party thereunder.

Notwithstanding anything herein to the contrary, neither the Arrangers nor any
Person named on the cover page of this Agreement as a Co-Syndication Agent shall
have any duties or obligations under this Agreement or any other Loan Document
(except in its capacity, as applicable, as a Lender or an Issuing Bank), but all
such Persons shall have the benefit of the indemnities provided for hereunder.

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and none of Holdings, the Borrower or
any other Loan Party shall have any rights as a third party beneficiary of any
such provisions.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(i) if to Holdings or the Borrower, to it at 82 Running Hill Road, South
Portland, Maine 04106, Attention of General Counsel (Fax No. (207) 775-8026);

(ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan
Operations, 10 South Dearborn, Floor 07, Chicago, Illinois 60603-2003, Attention
of Joyce P. King (Fax No. (312) 385-7096), with a copy to JPMorgan Chase Bank,
N.A., 2 Corporate Drive, Floor 07, Shelton, CT, 06484, Attention of Scott
Farquhar (Fax No. (203) 944-8495);

(iii) if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent, Holdings and
the Borrower (or, in the absence of any such notice, to the address (or fax
number) set forth in the Administrative Questionnaire of the Lender that is
serving as such Issuing Bank or is an Affiliate thereof);

 

97



--------------------------------------------------------------------------------

(iv) if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan Operations,
10 South Dearborn, Floor 07, Chicago, Illinois 60603-2003, Attention of Joyce P.
King (Fax No. (312) 385-7096); with a copy to JPMorgan Chase Bank, N.A., 2
Corporate Drive, Floor 07, Shelton, CT, 06484, Attention of Scott Farquhar (Fax
No. (203) 944-8495); and

(v) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.

(b) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. Any notices or
other communications to the Administrative Agent, Holdings or the Borrower may
be delivered or furnished by electronic communications pursuant to procedures
approved by the recipient thereof prior thereto; provided that approval of such
procedures may be limited or rescinded by any such Person by notice to each
other such Person.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto.

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the execution and delivery of
this Agreement, the making of a Loan or the issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.

 

98



--------------------------------------------------------------------------------

(b) Except as provided in Section 2.20, none of this Agreement, any other Loan
Document or any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by Holdings, the Borrower, the Administrative Agent and the
Required Lenders and, in the case of any other Loan Document, pursuant to an
agreement or agreements in writing entered into by the Administrative Agent and
the Loan Party or Loan Parties that are parties thereto, in each case with the
consent of the Required Lenders, provided that (i) any provision of this
Agreement or any other Loan Document may be amended by an agreement in writing
entered into by Holdings, the Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency so long as, in each case, the
Lenders shall have received at least five Business Days’ prior written notice
thereof and the Administrative Agent shall not have received, within five
Business Days of the date of such notice to the Lenders, a written notice from
the Required Lenders stating that the Required Lenders object to such amendment
and (ii) no such agreement shall (A) increase the Commitment of any Lender
without the written consent of such Lender, (B) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (C) postpone the scheduled maturity date of any Loan or the required
date of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment,
without the written consent of each Lender affected thereby, (D) change
Section 2.17(b) or 2.17(c) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender, (E) change
any of the provisions of this Section or the percentage set forth in the
definition of the term “Required Lenders” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender; provided that, with the
consent of the Required Lenders, the provisions of this Section and the
definition of the term “Required Lenders” may be amended to include references
to any new class of loans created under this Agreement (or to lenders extending
such loans) on substantially the same basis as the corresponding references
relating to the existing Loans or Lenders, (F) release all or substantially all
the Subsidiary Loan Parties from their Guarantees under the Collateral Agreement
(except as expressly provided in Section 9.13 or the Collateral Agreement), or
limit their liability in respect of such Guarantee, without the written consent
of each Lender and (G) release all or substantially all the Collateral from the
Liens of the Security Documents, without the written consent of each Lender
(except as expressly provided in Section 9.13 or the applicable Security
Document (including any such release by the Administrative Agent in connection
with any sale or other disposition of the Collateral upon the exercise of
remedies under the Security Documents), it being understood that an amendment or
other modification of the type of obligations secured by the Security Documents
shall not be deemed to be a release of the Collateral from the Liens of the
Security Documents); provided further that no such agreement shall amend,
modify, extend or otherwise affect the rights or obligations of the
Administrative Agent, any Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be.

 

99



--------------------------------------------------------------------------------

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent,
the Arrangers, the Co-Syndication Agents and their Affiliates, including the
reasonable and documented fees, charges and disbursements of a single counsel
for all of the foregoing, together with local counsel as necessary, in
connection with the structuring, arrangement and syndication of the credit
facility provided for herein and any credit or similar facility refinancing or
replacing, in whole or in part, any of the credit facility provided for herein,
including the preparation, execution and delivery of the Engagement Letter, as
well as the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers, the Co-Syndication Agents, any Issuing Bank
or any Lender, including the reasonable and documented fees, charges and
disbursements of a single counsel for the Administrative Agent and a single
counsel for the other agents and Lenders, together in each case with local
counsel as necessary, in connection with the enforcement or protection of its
rights in connection with the Loan Documents, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, the Co-Syndication Agents, each Lender and Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related
expenses, including the fees, charges and disbursements of a single counsel
(except in cases where an actual or potential conflict exists among
Indemnitees), together with local counsel as necessary, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of
(i) the structuring, arrangement and the syndication of the credit facility
provided for herein, the preparation, execution, delivery and administration of
this Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their obligations thereunder or the consummation
of the Transactions or any other transactions contemplated thereby, (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or Release of Hazardous Materials on or from any property currently or
formerly owned or operated by Holdings, the Borrower or any Subsidiary, or any
Environmental Liability related in any way to Holdings, the Borrower or any
Subsidiary,

 

100



--------------------------------------------------------------------------------

or (iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and whether initiated against or by any party to this Agreement or any
other Loan Document, any Affiliate of any of the foregoing or any third party
(and regardless of whether any Indemnitee is a party thereto); provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or wilful misconduct of such Indemnitee or
its Related Parties or the breach by such Indemnitee (or its Related Parties) of
its confidentiality obligations hereunder or from disputes that are (x) solely
among Lenders and (y) do not arise from the Borrower’s or any other Loan Party’s
action or inaction or breach of its obligations under this Agreement or
applicable law. This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses or damages arising from any non-Tax claim.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section to the Administrative Agent (or
any sub-agent thereof), any Issuing Bank, the Swingline Lender or any Related
Party of any of the foregoing, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent), such Issuing Bank, the Swingline
Lender or such Related Party, as the case may be, such Lender’s pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or such
sub-agent), such Issuing Bank or the Swingline Lender in its capacity as such,
or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), any Issuing Bank or the Swingline
Lender in connection with such capacity. For purposes hereof, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
Revolving Exposures, and unused Commitments at the time (or most recently
outstanding and in effect).

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, or permit any of its Affiliates or Related Parties to assert, and
each hereby waives, any claim against any Indemnitee (i) for any damages arising
from the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

101



--------------------------------------------------------------------------------

SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) neither
Holdings nor the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by Holdings or
the Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section), the Arrangers, the
Co-Syndication Agents and, to the extent expressly contemplated hereby, the
Related Parties of any of the Administrative Agent, the Arrangers, the
Co-Syndication Agents, any Issuing Bank and any Lender) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required
(1) for an assignment to a Lender, an Affiliate of a Lender or an Approved Fund
and (2) if an Event of Default has occurred and is continuing, for any other
assignment; provided further that the Borrower shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five Business Days after having received notice
thereof; and

(B) the Administrative Agent, the Swingline Lender and each Issuing Bank.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consents; provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

102



--------------------------------------------------------------------------------

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain MNPI) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable law, including Federal, State and foreign securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 2.15, 2.16 and 9.03).

(iv) The Administrative Agent shall maintain at one of its offices a copy of
each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and, as to entries pertaining to it,
any Issuing Bank or Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in this Section and any written
consent to such assignment required by this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information

 

103



--------------------------------------------------------------------------------

contained therein in the Register; provided that the Administrative Agent shall
not be required to accept such Assignment and Assumption or so record the
information contained therein if the Administrative Agent reasonably believes
that such Assignment and Assumption lacks any written consent required by this
Section or is otherwise not in proper form, it being acknowledged that the
Administrative Agent shall have no duty or obligation (and shall incur no
liability) with respect to obtaining (or confirming the receipt of) any such
written consent or with respect to the form of (or any defect in) such
Assignment and Assumption, any such duty and obligation being solely with the
assigning Lender and the assignee. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph, and following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment and Assumption relating thereto. Each assigning
Lender and the assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the Administrative Agent that
all written consents required by this Section with respect thereto (other than
the consent of the Administrative Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form. Each
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the assigning Lender and the Administrative
Agent that such assignee is an Eligible Assignee.

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more Eligible Assignees
(“Participants”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) Holdings, the Borrower, the Administrative Agent, the Issuing Banks and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant or requires the
approval of all the Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of

 

104



--------------------------------------------------------------------------------

Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.17(c) as though it were a Lender. Each Lender that sells
a participation shall maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”) and shall make its Participant Register
available to the Borrower upon request. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the
Arrangers, the Co-Syndication Agents, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any Loan Document is executed and delivered or any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Commitments have not expired or terminated.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement or any other Loan Document, in the event that, in connection with the
refinancing or repayment in full of the credit facility provided for herein, an
Issuing Bank shall have provided to the Administrative Agent a written consent
to the release of the Revolving Lenders from their obligations hereunder with
respect to any Letter of Credit issued by such Issuing Bank (whether as a result
of the obligations of the Borrower (and any other account party) in respect of
such Letter of Credit having been collateralized in full by a deposit of cash
with such Issuing Bank, or being supported by a letter of credit that names such
Issuing Bank as the beneficiary thereunder, or otherwise),

 

105



--------------------------------------------------------------------------------

then from and after such time such Letter of Credit shall cease to be a “Letter
of Credit” outstanding hereunder for all purposes of this Agreement and the
other Loan Documents, and the Revolving Lenders shall be deemed to have no
participations in such Letter of Credit, and no obligations with respect
thereto, under Section 2.05(d) or 2.05(f). The provisions of Sections 2.14,
2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under the Engagement Letter and any commitment advices submitted by them (but do
not supersede any other provisions of the Engagement Letter (or any separate
letter agreements with respect to fees payable to the Administrative Agent or
any Issuing Bank) that do not by the terms of such documents terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender or Issuing Bank, or by such an
Affiliate, to or for the credit or the account of Holdings or the Borrower
against any of and all the obligations then due of Holdings or the Borrower now
or hereafter existing under this Agreement held by such Lender or Issuing Bank,

 

106



--------------------------------------------------------------------------------

irrespective of whether or not such Lender or Issuing Bank shall have made any
demand under this Agreement. The rights of each Lender and Issuing Bank, and
each Affiliate of any of the foregoing, under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
Issuing Bank or Affiliate may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against Holdings, the Borrower or any of their
properties in the courts of any jurisdiction.

(c) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent permitted by law, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY

 

107



--------------------------------------------------------------------------------

OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential, (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies under this Agreement or any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing confidentiality undertakings substantially similar to those
of this Section, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its Related
Parties) to any swap or derivative transaction relating to Holdings, the
Borrower or any Subsidiary and its obligations, (g) with the consent of the
Borrower or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender, any Issuing Bank or any Affiliate of any
of the foregoing on a nonconfidential basis from a source other than the
Borrower. For purposes of this Section, “Information” means all information
received from Holdings or the Borrower relating to Holdings, the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by Holdings or the Borrower; provided
that, in the case of information received from Holdings or the Borrower after
the date hereof, such information is clearly identified at the time of delivery
as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

108



--------------------------------------------------------------------------------

SECTION 9.13. Release of Liens and Guarantees. (a) A Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to Holdings, the Borrower or any
Subsidiary) of any Collateral in a transaction permitted under this Agreement,
or upon the effectiveness of any written consent to the release of the security
interest created under any Security Document in any Collateral pursuant to
Section 9.02, the security interests in such Collateral created by the Security
Documents shall be automatically released.

(b) In connection with any termination or release pursuant to this Section, the
Administrative Agent shall execute and deliver to any Loan Party, at such Loan
Party’s expense, all documents that such Loan Party shall reasonably request to
evidence such termination or release. Any execution and delivery of documents
pursuant to this Section shall be without recourse to or warranty by the
Administrative Agent.

SECTION 9.14. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies each Loan Party
that pursuant to the requirements of the USA PATRIOT Act it is required to
obtain, verify and record information that identifies such Loan Party, which
information includes the name and address of such Loan Party and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with such Act.

SECTION 9.15. No Fiduciary Relationship. Each of Holdings and the Borrower, on
behalf of itself and the Subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, the Borrower, the Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

SECTION 9.16. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by
Holdings, the Borrower or the Administrative Agent pursuant to or in connection
with, or in the course of administering, this Agreement will be syndicate-level
information, which may contain MNPI. Each Lender represents to Holdings, the
Borrower and the Administrative Agent that (i) it has developed compliance
procedures regarding the use of MNPI and that it will handle MNPI in accordance
with such procedures and applicable law, including Federal, state and foreign
securities laws, and (ii) it has identified in its Administrative Questionnaire
a credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws.

 

109



--------------------------------------------------------------------------------

(b) Holdings, the Borrower and each Lender acknowledge that, if information
furnished by Holdings or the Borrower pursuant to or in connection with this
Agreement is being distributed by the Administrative Agent through
IntraLinks/IntraAgency, SyndTrak or another website or other information
platform (the “Platform”), (i) the Administrative Agent may post any information
that Holdings or the Borrower has indicated as containing MNPI solely on that
portion of the Platform as is designated for Private Side Lender Representatives
and (ii) if Holdings or the Borrower has not indicated whether any information
furnished by it pursuant to or in connection with this Agreement contains MNPI,
the Administrative Agent reserves the right to post such information solely on
that portion of the Platform as is designated for Private Side Lender
Representatives.

(c) Each of Holdings and the Borrower agrees, at the request of the
Administrative Agent, to specify whether any information furnished by Holdings
or the Borrower to the Administrative Agent pursuant to, or in connection with,
this Agreement contains MNPI (it being acknowledged that nothing in this
paragraph shall be deemed to obligate the Administrative Agent to make any such
request).

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FAIRCHILD SEMICONDUCTOR INTERNATIONAL, INC.   by     /s/ Robin A. Sawyer    
Name: Robin A. Sawyer     Title: Vice President and Controller

 

FAIRCHILD SEMICONDUCTOR CORPORATION   by     /s/ Robin A. Sawyer     Name: Robin
A. Sawyer     Title: Vice President and Controller

 

JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,   by    
/s/ D. Scott Farquhar     Name: D. Scott Farquhar     Title: Senior Vice
President

 

BANK OF AMERICA, N.A., as a Lender,   by     /s/ Karen L. Cummings     Name:
Karen L. Cummings     Title: Vice President

 

CITIBANK, N.A., as a Lender,   by     /s/ Ahu Gures     Name: Ahu Gures    
Title: Vice President

 

111



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender,   by     /s/ Paul O’Leary    
Name: Paul O’Leary     Title: Director

 

  by     /s/ Michael Getz     Name: Michael Getz     Title: Vice President

 

IFTH THIRD BANK, as a Lender,   by     /s/ Valerie Schanzzer     Name: Valerie
Schanzzer     Title: Vice President

 

HSBC BANK USA NA., as a Lender,   by     /s/ Elise M. Russo     Name: Elise M.
Russo     Title: Global Relationship Manager

 

PEOPLE’S UNITED BANK, as a Lender,   by     /s/ Matthew G. Modlish     Name:
Matthew G. Modlish     Title: Senior Vice President

 

112



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, FSB, as a Lender,   by     /s/ Kathy Bennett     Name: Kathy
Bennett     Title: Vice President

 

RBS CITIZENS, N.A., as a Lender,   by     /s/ Tom Devlin     Name: Tom Devlin  
  Title: Senior Vice President, Senior Portfolio Manager

 

WEBSTER BANK, N.A., as a Lender,   by     /s/ Raymond C. Hoefling     Name:
Raymond C. Hoefling     Title: Senior Vice President

 

113